            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 1 of 157


                        DECLARATION OF DUSTYANN TYUKODY
                            PURSUANT TO 28 U.S.C. § 1746

       My name is Dustyann Tyukody, and I am over 18 years old. I have personal knowledge

of the facts stated below. If called as a witness, I could and would testify as follows:

       1.       I live in Toledo, Ohio. I have a Master’s degree in business from Bowling Green

State University. I have been retired for the past 10 years and living on fixed income. Before

retirement, I worked as an account manager at LexisNexis and as a sales manager for a tech start-

up. I first began trading on my own in the late 1990’s, stopped completely, and then resumed

trading again in 2019 when I got involved with Raging Bull. I was looking for a way to

supplement my income during my retirement years.

       2.       In January 2019, I saw a Facebook ad for Jason Bond Picks. I was drawn to the

ad because Bond claimed to have made millions trading on his own. The ad offered to send me

some free newsletters if I gave them my email, which I did.

       3.       After I gave out my email address, I got an email inviting me to watch a pre-

recorded webinar video featuring Jason Bond, which ran about fifteen to twenty minutes. In the

video, Jason Bond talked about his background as a schoolteacher and how he had changed his

life and paid off his debts by becoming a trader. He talked about how it brought him great joy to

help others become successful traders just like him. He was offering an online course through

“Jason Bond Picks” where he would teach us his “simple” market-beating trading strategy. The

webinar also had testimonials from people with no prior experience who claimed to have found

success after joining Jason Bond’s trading program. Bond also offered to send us alerts on the

stocks that he was trading so that his students can follow his trades and start making money right

away. He made it seem very easy to make money through his program and follow and replicate




                                            Page 1 of 20


                                                                                       PX 8, 496
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 2 of 157


his results. On January 28, 2019, I paid $297 to sign up for a quarterly subscription to Jason

Bond Picks.

       4.       On January 29, 2019, I paid an additional $2,997 for an annual subscription to a

subscription that they called “Millionaire Roadmap.” Jason Bond and Raging Bull claimed that

this package would give me a full year’s worth of access to all of the trade alerts from Jason

Bond and Jeff Bishop, their stock watchlists, access to Raging Bull’s live trading chatrooms, and

training videos that I could watch to learn how to trade.

       5.       On or about January 30, 2019, I received an invitation from Raging Bull

“Bootcamp” to login and start watching some of their videos lessons. I thought these video

lessons were being offered to me because I joined the Millionaire Roadmap. The email I

received for the bootcamp said: “RagingBull was built by traders who realized that

inexperienced traders were lacking the guidance needed to become profitable quickly. Even

experienced traders need to dial in their strategies and tap into new verticals in order to see

exponential growth. That’s where we come in! Work through The Bootcamp at your own pace

and see what sticks for you! We’ll be sending you more training as you progress.” The email

encouraged me to “[s]tay strong and finish The Bootcamp.” I recall these videos contained very

basic or rudimentary information about stock trading and nothing that seemed to be proprietary

or unique. Attached as Attachment A is a true and correct copy of this email.

       6.       Soon after I joined this bootcamp, I started seeing solicitation emails to buy other

subscriptions featuring other Raging Bull traders like Petra Hess, Kyle Dennis and Jeff Williams.

Kyle Dennis told Raging Bull subscribers that he had a science degree which gave him unique

insights into biotech stocks that most people on Wall Street never heard of. Jeff Williams held

himself out as an “expert” on penny stocks.



                                            Page 2 of 20


                                                                                        PX 8, 497
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 3 of 157


       7.       I watched the training videos from Jason Bond and Jeff Bishop that came with my

$2,997 purchase. I was expecting to learn about the simple techniques that Bond and Bishop

claimed they were using to make millions. Instead, what I saw in the training videos were a lot

of technical charts and Bond and Bishop throwing around overly technical terms to talk about

their trades. I was having difficulty getting the “how to” and “what does this mean” questions

answered. There was no one around to guide me through the videos and answer my questions.

These were not interactive training sessions with Bond and Bishop that I was hoping to get with

my purchase. I did not come across any trading strategy that would help to decide what stocks to

buy and when to sell these stocks.

       8.       The trade alert emails from Bond and Biship that came with this purchase were

equally confusing and difficult to follow. It was as though they were speaking to me in code.

Bond, Bishop or some other Raging Bull trader would put up charts or trend-line to try to show

when a stock would be going up or down, but they were often using different charts. I felt they

were not explaining why they were using or focusing on one trendline as opposed to another, or

what the trendline indicated in terms of how the stock would move going forward.

       9.       I called Raging Bull to complain about the training materials and the service. The

customer service representative suggested I sign up for their Petra Picks subscription. He said

the information and training provided in this subscription was more suited to people who were

just learning how to trade stocks.

       10.      On February 1, 2019, I paid $1,449 to add the Petra Picks Platinum subscription

for one year. The subscription gave me access to a chatroom where you can ask Petra or

someone from Raging Bull questions. It also had a library of videos like “Stock Trading 101,”

that covered very basic information about stock trading. In retrospect, I could have gotten most



                                           Page 3 of 20


                                                                                     PX 8, 498
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 4 of 157


of this information for free on Investopedia or on TD Ameritrade’s website. I did not find any

strategy in these videos that I could apply to predict stock prices or to fine-tune my timing on

when to trade. But I hoped that these videos and interacting in the chatrooms would provide me

with a building block to better grasp the technical analysis that Bond and Bishop were teaching

and using in their trades.

       11.     In March 2019, I was offered one-year access to the “Raging Bull Elite” if I paid

them an additional $3,999. The company claimed that this was its most comprehensive package

and would include Biotech Nucleus, Petra Picks Platinum, Millionaire Roadmap and Traders

Council. There was also a guarantee that any other services published by Petra Hess, Jason Bond

or Jeff Bishop would be rolled into the Elite package. Raging Bull pitched this as an add-on to

my existing Millionaire Roadmap package and made it seem like I was getting a steep discount.

Raging Bull claimed that the Elite package normally retailed at around $25,000 and would

continue to get more expensive because of its value. I agreed to pay the $3,999.

       12.     For the next three months, I tried out all of the services provided under the Elite

package. By June 2019, it became apparent to me that many of these services were not teaching

me to how to develop my own trading strategies to become a better trader. I was also given the

impression, after reviewing Raging Bull’s training materials, that I would learn how to target and

trade stocks that I could hold onto for one to two weeks. Instead, many of the services from

Raging Bull were alerting me to buy small cap stocks, penny stocks or other extremely volatile

stocks that would require me to sit in front of my computer all day checking the stock’s price

movement.

       13.     Having come to the realization that I had wasted my money, on June 11, 2019, I

inquired with Raging Bull about scaling back my membership and getting a reimbursement for



                                           Page 4 of 20


                                                                                      PX 8, 499
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 5 of 157


the subscriptions I was giving up. I would have liked to have gotten back all of the money I had

paid, but I also knew Raging Bull would not agree to a full refund. So I thought I should at least

try to get some value for the money I already paid by asking them to include only those services

that I might want to use going forward. I told them I wanted to give up “Nucleus,” “Option

Rocket,” “Super Nova,” “Sniper Report, “FDA Insider,” and “Penny Pro,” which were

subscriptions most heavily focused on day trading and penny stocks. A man named “Michael”

from Raging Bull told me that because I had Raging Bull Elite as one subscription (and not six

different subscriptions), this “makes scaling back at this time mostly impossible.” He said he

would turn off the alerts for the subscriptions I did not want when the renewal date for my Elite

status “comes around.” I told him I also wanted to surrender my Elite status, since “it doesn’t

make any sense to expect to be an Elite subscriber if I want to unsubscribe from several

services.” Michael then responded and offered to let me keep access to Millionaire Roadmap,

Petra Picks Platinum and another product called “Trader’s Council” and “apply 1.75 years of

service to each of those as credit for your Elite subscription.”

       14.     I asked Michael for an explanation for how they calculated 1.75 years of credit.

Michael said that the difference between the cost of Raging Bull Elite ($9,999) – which was

roughly the same amount that I paid to date – and the sales prices of the services I said I would

keep were about $2,000, and so he “tacked on some extra time onto that.” I still did not follow

his calculation, but we agreed that I would continue to access the services from Petra Hess, Jason

Bond, and Jeff Bishop, along with their respective chatrooms, without further charge until

December 11, 2021. Attached as Attachment B is a true and correct copy of my June and July

2019 email correspondence with Michael from Raging Bull.




                                            Page 5 of 20


                                                                                      PX 8, 500
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 6 of 157


       15.     About a week later, I started getting promotional emails from Jeff Bishop about

new subscription he was launching called “Total Alpha.” This subscription offered to teach new

subscribers how to trade options and also send them alerts of Jeff’s top options trades. On June

26, 2019, I watched a webinar where Bishop was promoting this subscription. I realized he was

basically re-branding his existing subscription for options trading, Weekly Money Multiplier,

and trying to pass it off as a new service. Even his marketing webinar was mostly a re-run of an

earlier video he had recorded for the Weekly Money Multiplier. His new chatroom would be

called the “Options War Room.” His Weekly Money Multiplier trade alerts would be called

“Alpha Trades of the Week” and “Premium Alerts.” Raging Bull even took away some of the

content from my Weekly Money Multiplier subscription and moved them to Total Alpha. They

were basically pulling a bait and switch on their subscribers.

       16.     On or around July 1, 2019, I filed a complaint with the Better Business Bureau

(“BBB”) to complain about this. I told the BBB that Jeff Bishop “has done a bait and switch.”

They were trying to get me to pay more money for services that I already paid for under our

agreement. I said, this “is not only bad form, bad business and snarky, it is illegal!” I also said I

wanted no further interaction or business relationship with Raging Bull and that I wanted a full,

complete reimbursement of my $10,000 from the company. I threatened to pursue a legal

remedy if necessary.

       17.     Michael from Raging Bull responded to my BBB complaint and said that Jeff

Bishop is not removing anything from Weekly Money Multiplier and that he would “still be

actively trading in Weekly Money Multiplier and will still have a Live Account.” Michael said

Total Alpha is intended for people interested in a more advanced options trading and required a

“minimum level 3 options clearance.” The marketing materials for Total Alpha did not mention



                                            Page 6 of 20


                                                                                       PX 8, 501
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 7 of 157


anything about “advanced” options trading and I had no way to confirm what they were saying

since I did not have access to Total Alpha. He also said “we have done all we can up to this

point” and a “full refund is not something we can pursue at this time.” He then offered to give

me a refund of $1500 for Weekly Money Multiplier and add Total Alpha.

       18.     I told them that instead of adding Total Alpha, I would like to add “Weekly

Windfalls,” which was a premium alert service for options traders provided by Jason Bond.

Bond claimed that the service was suitable for novice or experienced traders and that Bond

would teach us everything we need to know to make consistent profits. Bond also said he would

use a “set it and forget it” strategy for these trades. I remember the annual cost for Weekly

Windfalls was similar to Weekly Money Multiplier and Total Alpha. Michael said he could

accommodate my request if I agreed to accept their resolution on BBB.

       19.     In or around November 2019, Jeff Bishop launched another options trading

service, which he called “Bullseye Trades.” It seemed like Raging Bull was constantly cycling

multiple subscriptions around this time. I do not recall signing for this service, but I did get a

welcome email. The email explained how this new subscription worked as follows: “Every

Monday morning before the market opens, I will send you my Bullseye trade idea for the week

ahead. I’ll share the trade including the exact options contact and a complete trade plan to

maximize profits.” Jeff claimed that “Bullseye Trades is just one of the powerful trading

strategies that I’ve designed over the last 20-plus years to help me rake in $$MILLIONS in

profits! And now I want to share ALL of these profitable, fine-tuned trading technies with you

in my Total Alpha trading service. I deliver, on average, at least one 100% winner every single

month!” So, by this time, Jeff Bishop was running at least three different newsletters on options

trading. This made no sense except it seemed like the company was trying to bilk more money



                                            Page 7 of 20


                                                                                       PX 8, 502
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 8 of 157


from its existing customers like me. Attached as Attachment C is a true and correct copy of

this email.

       20.     I tried out all of the subscriptions I had access to and made some trades in 2019

using Raging Bull’s stock alerts. By the end of 2019, I incurred about $15,000 in trading losses

from these stock alerts. Raging Bull traders also did not provide me with the necessary tools to

mitigate my trading losses from their alerts. For example, the alerts I got usually did not tell me

when I should get out of a trade or set up stop losses on those trades.

       21.     Because the prices of the stocks being pitched by the Raging Bull traders were so

volatile and timing of the trades so important, I usually followed the Raging Bull trades that were

alerted through text messages or in the chatrooms.

       22.     When I had access to the Raging Bull Elite chatroom in the first half of 2019, I

would usually find over 300 subscribers, and sometimes more, who were all trying to follow the

“real time” trades that Raging Bull traders were alerting there. I often heard complaints from

others in the chatroom about delays in the Raging Bull trade alerts. When the Raging Bull

traders were confronted with these complaints, they would claim that the stock price must have

jumped while they were typing, or make up some other excuse. As the complaints in these

chatrooms were growing, Raging Bull brought in a woman named Hiltha Herzog to moderate the

room. She started kicking out people who were complaining about their service out of the room.

       23.     I also observed that when Jason Bond or other Raging Bull “gurus” bragged about

their trade wins in these chatrooms or in email blasts to subscribers, they would only report the

dollar amount of the profits and not the percentage return. I think they did this because most of

their clients like me did not have huge amounts of capital to invest in these stocks and so we

were unlikely to generate that much in profits from our trading those stocks. If they were



                                           Page 8 of 20


                                                                                       PX 8, 503
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 9 of 157


making thousands on trades but their actual percentage returns were in single digits, that would

be misleading and entirely inconsistent with what they were telling us in their marketing emails.

       24.     By December 2019, Raging Bull discontinued my Petra Picks Platinum

subscription. I was told that she had retired. Rather than issuing me a credit, Raging Bull just

swapped this out with “Profit Prism Platinum,” which was a service featuring the penny stock

trader Jeff Williams. “Dark Pools,” featuring Taylor Conway, was another subscription that

Raging Bull signed me up for in late 2019 or early 2020.

       25.     It seemed to me that Raging Bull was bringing on more and more people as

“trainers” so it could promote and sell more services under these traders’ names. Like Bond and

Bishop, the emails would claim that these trainers were making a lot money trading stocks and

options and had fine-tuned their trading techniques for us to learn and follow. Raging Bull did

not notify us of these services changes. I usually learned about these changes from other

customers in the chatrooms.

       26.     By December 2019, I was seeing a lot of complaints from other premium service

subscribers about Raging Bull’s services and their stock tips. Petra Hess and another trader,

Davis Martin, had both left and so there was no continuity in these services. As a bonus to keep

his clients happy, Jason Bond offered premium members like me a six-month free access to

Raging Bull Elite. I understood this would expire in June 2020 without recurring charges.

       27.     In March 2020, the COVID-19 pandemic forced most of the country to shut down

and caused the markets to crash. Given the volatility in the market, I felt it would have risky for

anyone to start trading for the first time. However, Raging Bull’s emails made it seem like there

was a modern day gold rush. During this time, Raging Bull traders were constantly launching

new services and trying to get more and more people to subscribe and follow their trades. On



                                           Page 9 of 20


                                                                                      PX 8, 504
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 10 of 157


some days, I would get over a dozen or so marketing emails from Raging Bull’s traders. It

seemed to me Raging Bull was really trying to exploit this pandemic, with people being forced

out of work and having to stay home.

       28.     On March 25, 2020, for example, I received an email from the “Raging Bull

Team,” stating: “While the market was still in turmoil, Jason made over $75K. Keep in

mind that Jason began his most recent trading tear last week, which was before the markets

bounced back yesterday following congress’ $2 trillion COVID-19 stimulus package deal….

Jason’s performance last week proves that no matter what the conditions are in the market, there

are still money-making opportunities out there. When things go crazy, Jason always goes back

to his number 1 strategy, which for him are his two simple patterns. The two patterns that Jason

uses, which are his bread and butter, work in any market condition…. The reality is that

everything you’ll learn from Jason is about locating stocks before they move.” In the same

email, Raging Bull also promised that “Jason’s advance notice alerts help you locate momentum

stocks… and get in before he gets in. As a Jason Bond Picks member, you don’t need to stress

about receiving alerts too late. Jason is now sending all his email alerts before he makes the

trade The benefit of this is that you have the opportunity to look at the charts and learn about

Jason’s moves before he makes them.”Attached as Attachment D is a true and correct copy of

this email.

       29.     On March 26, 2020, I got an email from Jeff Williams saying that during his

recent visit to the Profit Prism Platinum chat room, he talked about his “two trusted chart

patterns” which he claimed are “pretty reliable signals that a stock might be getting ready to

climb higher.” Later in the email, he said, “Of course, a chart pattern by itself isn’t going to be

enough for me to want to take a trade. There’s a lot of other factors I want to look at before I



                                           Page 10 of 20


                                                                                       PX 8, 505
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 11 of 157


decide which trades are going to be hit and which ones are going to be a miss, with trading

volume being key among those.” Attached as Attachment E is a true and correct copy of this

email.

         30.      Just a few days earlier, on March 24, 2020, I had logged into the Profit Prism

chatroom and found Jeff Williams there. At around 2:30pm EDT, Williams alerted everyone in

the room that he had just purchased 80,000 shares of Galaxy Next Generation (GAXY) for

0.1999 a share. I went to my brokerage account immediately and saw that the price was at

0.02250 at the same time Williams alerted the room. GAXY was the kind of penny stock that

Jeff Williams typically traded and alerted. Despite Jason Bond’s promise of his “advanced

notice alerts,” it seemed Raging Bull traders like Jeff Williams were pulling the same stunt as

before, driving up volume by getting people to follow their penny stock trades while sending out

delayed trade alerts.

         31.      During the pandemic, Jeff Williams sent around emails telling me people that his

“COVID plays have been delivering lately” and that many of his members “raked in a nice profit

on a different COVID weekend play from my weekend watch list.” He told people he was

“planning on yet another profitable pandemic play with this small-cap mover.” Attached as

Attachment F is a true and correct copy of the text of this email (without the accompanying

images if any).

         32.      On March 26, 2020, I got an email from Jeff Bishop where he boasted about

making profits through this “gloomy” economy. He said: “For many, the present feels gloomy,

and the future is looming with uncertainty. But one thing I do know? The market will always be

there, and I know that I can always reel in consistent profits no matter what it throws at me….

When the opportunity presents itself, I am in and out with a pocket full of cash. And now I want



                                             Page 11 of 20


                                                                                       PX 8, 506
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 12 of 157


to present you with an unprecedented opportunity to line your pockets right beside me. For an

extremely limited time, you can join my flagship trading service – Total Alpha – for the absolute

LOWEST price I’ve EVER offered. I am confident that I can help ordinary people grow any

sized account, and make consistent income from anywhere in the world, with just a few minutes

of ‘work’ a day.” This also seems inconsistent with Raging Bull’s statement to me that Total

Alpha was intended for “advanced” options traders. Bishop sent another email that day,

claiming: “What average traders don’t realize is that this market is creating more money

making opportunities than we’ve seen in over a decade. In fact, in the same week that the

market wiped out all of its 2019 gains, I was sitting on $84,420 in profits. It all comes down to

having a PROVEN system that tunes out the noise, and allows you to make money no matter

what the market throws at you…. I’m offering you an enormous discount on a system that can

make you life changing money, all while other traders are getting clobbered.” Attached as

Attachment G are true and correct copies of these emails.

       33.     On March 27, 2020, the Raging Bull Team sent an email stating, “You see, as

traders, we’re taking profits no matter which way the markets move. While a record 3.2 million

Americans are without a paycheck, every day in the markets is still a new potential payday for

traders like us…. The best part of Ben’s trading system is that he makes it so SIMPLE to collect

these paydays.” The email was promoting the “Daily Profit Machine” and “IPO Payday”

subscriptions featuring Ben Sturgill, another Raging Bull trader. Attached as Attachment H is a

true and correct copy of the text of this email (without the accompanying images if any).

       34.     On March 27, 2020, Bishop sent another promotion email for Total Alpha, where

he said that while “Investors are getting crushed,” traders like him were “lining their

pocketbooks.” Bishop also claim: “If you had invested in AAPL [Apple stock] at the beginning



                                           Page 12 of 20


                                                                                      PX 8, 507
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 13 of 157


of this year, your account would be down a nauseating 31%.... Most people are tying all their

capital up in ‘safe stocks,’ and waiting lightyears for the investment to come to fruition… But

that won’t be you. There are hundreds of opportunities every single day to execute on high

conviction patterns, and rake in thousands or even tens of thousands in profits in an extremely

short period of time. My job is to identify those tried and true patterns, and tell you exactly how

to capitalize on them.” Attached as Attachment I is a true and correct copy of the text of this

email (without the accompanying images if any).

       35.     On March 28, 2020, Jeff Bishop claimed to have “found a handful of secret stocks

that are wildly compatible with my Total Alpha System, and I trade them time and time again to

pull in gains like these…. In fact, I made $82,000 last week just trading ONE stock over and

over again. Ignoring 99% of the market, has put me in the top 1% of elite traders.” Bishop

promised that by joining his Total Alpha service, “I’m extending you the opportunity to look

right over my shoulder, gain access to my million dollar system, and get your hands on every

trade I take in real time….” Attached as Attachment J is a true and correct copy of the text of

this email (without the accompanying images if any).

       36.     Jeff Bishop was also busy promoting other services that he was either featured on

like Bullseye Trades and Total Alpha Bootcamp. On April 8, 2020, I got an email from Bishop

offering a lifetime access to Bullseye Trades for $399, and claiming he had “locked in over $10k

in profit from GILD” which he said was a Bullseye Trade alert from the prior week. He said “I

feel like it’s my responsibility to give you the proper equipment to protect AND grow your

account during this unpredictable market climate…. I’m doing this to simply demonstrate 1 fact:

Bullseye is consistently exploding with new ideas and profitable trading opportunities, (despite

what the heck is going on out there..).” On April 10, 2020, Bishop emailed to announce his



                                          Page 13 of 20


                                                                                      PX 8, 508
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 14 of 157


“Total Alpha Bootcamp Training” package. He claimed that people lose money in the markets

because they do not have the proper “framework” and that “My Total Alpha Bootcamp Training

Series is a framework that can be followed by any level trader.” (emphasis added). Attached as

Attachment K are true and correct copies of the text of these emails (without the accompanying

images if any).

       37.        Bishop was also promoting other Raging Bull subscriptions during the COVID-19

pandemic and making wild assertions about their services. On April 2, 2020, Bishop sent an

email talking up Nathan Bear and his “Lotto X” service, which Bishop described as a “million

dollar system” that would provide “90 trades (5 per week) that all have the potential to 2x and

even 3x your money.” Bear also sent emails claiming that while Lotto X was a “brand new

service,” his members “have made thousands and even tens of thousands on my LottoX alerts in

the past few years.” Bear claimed that it “has proven to be such a lucrative system, returning

profits in both bull and bear markets… I had to share with you as soon as possible,” but offer

would only last 48 hours. Attachment L are true and correct copies of the text of these emails

(without the accompanying images if any).

       38.        On April 6, 2020, Bishop sent an email claiming that Raging Bull trader, Dave

Lukas, was “coined the Most Consistent Trader on Wall Street” and who “shoots with 100%

accuracy.” Raging Bull was lauching a new David Lukas program called “Triple Threat” and

was soliciting people to join. As Bishop said, “Dave will ONLY take a trade if the stars align…

If everything sets up just right, and he has 100% conviction that he’s going to walk away with a

hefty profit. His system has afforded him a bulletproof 90% win rate over the last decade, and a

100% win rate over the last 8 months that he’s been at RagingBull. And he came to me the other

day with a proposition that I just couldn’t refuse… But this is extremely time sensitive. The



                                            Page 14 of 20


                                                                                     PX 8, 509
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 15 of 157


recent market selloff has put us smack dab in the middle of the greatest wealth building

opportunity in history… And you and I may not live to see another one like it…. He’s got his

sights set on THREE extremely high conviction trades, that’s he’s pinpointed as massive wealth

building opportunities.” According to Bishop and Lukas, Lukas is using something called a

“Fractal Energy Indicator” or “fractal patterns” to “pinpoint key market reversals” and

“determine the strength of trends and how much ‘life’ is remaining in a stock’s movement.”

Lukas claimed that “when you use the power of this indicator you will be able to successfully

determine the strength or weakness of trends on any stock.” Attached as Attachment M are true

and correct copies of the text of these emails (without the accompanying images if any).

       39.     In his solicitation emails for Total Alpha or Bullseye Trades, Bishop was

highlighted the profits and wins on his trades and other Raging Bull traders. However, he would

occasionally reveal some sobering news in his actual trade alert emails to Total Alpha

subscribers, which I was also getting at the time. On April 3, 2020, Bishop’s update to Total

Alpha subscribers said, “[s]mall caps continue to hemorrhage, leading us on the way down.” In

another email sent a few days later, he said, “Let’s start with the obvious. After two week s of

bouncing off the bottom, we had another handful of ridiculous short-covering rallies recently on

a daily basis. That leads to exhaustion at some point. The recent squeeze caught me badly on

the wrong side of it and I wound up giving back a lot of hard-earned profits in short period of

time. Every trader dreads seeing that happen.” By early April, he even stopped alerting people

to his stock picks, despite what he promised in his marketing emails for Total Alpha. He said:

“I’ve removed the stocks I’m looking at for the time being because it’s changing so much day to

day that I can’t keep a list that will be of benefit to you. Instead, I recommend you find a few

stocks that you like, bullish or bearish, maybe 3 on each side. Follow them like a hawk. Study



                                          Page 15 of 20


                                                                                      PX 8, 510
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 16 of 157


how they move throughout the day and the sets that occur. To YOUR Success!” He appeared to

be acknowledging that his service was useless. Attached as Attachment N are true and correct

copies of the text of these emails (without the accompanying images if any).

       40.     Jason Bond also sent emails about his profits and other Raging Bull traders during

the pandemic. In one email, Bond said about Dave Lukas and Triple Threat: “Facts #1: Dave

Lukas hasn’t lost a single trade in 8 months…. If the past is any indication of the future… Then

David will have no problem delivering these three money doubling trades on a silver platter….

Are you really going to pass up the opportunity to double your money three times over? You’d

rather save the $199 and bet against a guy who hasn’t been wrong in 8 months? I love gambling

just as much as the next guy, but that sure as hell isn’t a bet I’m willing to take. I’m all in on

Dave.” Attached as Attachment O is a true and correct copy of the text of this email (without

the accompanying images if any).

       41.     According to Raging Bull, Kyle Dennis was also supposedly raking in profits

during the COVID-19 pandemic. On April 2, 2020, I received an email from Raging Bull that

said, “Kyle was able to rack up nearly $500K in profits by trading stocks related to the COVID-

19 pandemic and the new economy it’s created.” The email goes on to say that there is a “hidden

bull market” and that “Kyle expects more opportunities in April. And possibly, even bigger

profits.” Kyle was hosting an “online meetup” where he would be “sharing where he’s making

the most money, how you can find these trades, and how to replicate his success.” Raging Bull

sent a follow up claiming: “There’s a Catalyst Goldmine in the Middle of This Bear

Market… And It Could Mint a New Generation of Millionaires…. To be quite frank, if you

ask Kyle Dennis, the game is really just about to begin… As we close in on a coronavirus

vaccine, a handful of biotech stocks specifically targeting a solution are primed for enormous



                                            Page 16 of 20


                                                                                        PX 8, 511
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 17 of 157


growth…. Now is not the time to shrivel up and hide away as a trader. Be fierce and play this

bear market like a bull.” Attached as Attachment P are true and correct copies of the text of

these emails (without the accompanying images if there were any).

       42.     On April 7, 2020, I received an email from Bishop advertising a new service

called “Portfolio Accelerator” service. The email was sent to Raging Bull Elite members.

Bishop described it as a service focused on creating long-term wealth. As he said, “I’m always

looking for ways to build out family’s future generational wealth. You’ll find that I approach my

Portfolio Accelerator trades very differently than you may be used to with my other trades.

That’s because there’s a big difference between trading vs. building a portfolio. As a trader, I

don’t mind a fairly high degree of risk. But for my family portfolio, I am seeking to be

defensive. I want to take advantage of great investment opportunities when I see them, but I’m

also trying to manage any downside.” He seemed to be admitting here that the kind of trading he

was doing through Bullseye Trades and Total Alpha was highly risky. Attached as Attachment

Q is a true and correct copy of the text of this email (without the accompanying images if any).

       43.     In June 2020, I tried to contact Raging Bull to check my subscription status.

Given all the new product rollouts and service changes, I had no idea what know what my

subscription status was. I also knew that the six month free access to Raging Bull Elite was

about to expire on June 13, 2020 and did not know what would happen to my membership status

going forward. I called the Raging Bull customer service desk several times but was not able to

get anyone on the phone. I left messages and requests for a callback. No one got back to me.

       44.     On June 15, 2020, I logged into my account to check my member’s dashboard. I

was confused because my membership page said I was still subscribed to Petra Picks Platinum

for $1998 and Millionaire Roadmap Legacy for $2,997, although Raging Bull discontinued these



                                          Page 17 of 20


                                                                                      PX 8, 512
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 18 of 157


services back in December 2019. It also showed that I was subscribed to Profit Prism Platinum

and Dark Pool Profits, which I did not want, until November or December 2021. I also found

out that I was subscribed to other newsletters, like Weekly Winfalls, Dollar Ace and Jackpot,

which were coming up for auto-renewal within one to five months. I was concerned because I

was signed up for services that no longer existed and set up to be auto-billed for services that I

did not want. There was no option to disable the auto-renew online. Attached as Attachment R

is a true and correct copy of a screenshot capture of my subscription page that I saved on June

15, 2020.

       45.      I tried calling Raging Bull again by phone but was put on hold for over thirty

minutes. I sent text messages on the Raging Bull messenger app and left voicemails to record

my complaint.

       46.      It appears someone from Raging Bull must have gotten my message, because

there were changes to my status when I checked my membership page again the next day. It still

showed that I was signed up for Weekly Windfalls, Dollar Ace, Dark Pool Profits, and Jackpot

with the same auto-renew dates. For the other subscriptions that were no longer available, the

message read: “There was a problem retrieving your subscription details. Please contact

support. Attached as Attachment S is a true and correct copy of a screenshot capture of my

subscription page that I saved on June 16, 2020.

       47.      I was not satisfied with these changes and was also still confused. I was also

upset that they did not return my call and tried to sneak these changes through without telling me

or discussing with me my service terms. I filed another complaint with the BBB to let them

know there was “funny business going on” and that what I wanted was reimbursement for the




                                           Page 18 of 20


                                                                                       PX 8, 513
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 19 of 157


unused time on subscription fees I had paid and to be released from all contracts with Raging

Bull.

        48.    A few weeks later, I called Raging Bull’s “sales” department to see if anyone

there would answer. Sure enough, I was connected immediately to a live agent named “Zach.” I

complained about why Raging Bull signed me up subscriptions without my knowledge. Zach

said under their terms and conditions, they did not need to notify us of subscription or product

changes. I also complained why it was so difficult to get someone from customer service on the

line, especially since I had to call them to get Raging Bull to stop auto-renewing the

subscriptions. Zach said this was due to COVID-19 and that I just needed to keep trying. Zach

asked if I wanted to renew Raging Bull Elite for another year at $10,000. He said this was a deal

since the subscription normally costs $20,000. I said no.

        49.    On July 30, 2020, I received an email from “Justin” at Raging Bull, who called

himself a “BBB Specialist.” Raging Bull was finally reaching out to talk to me about my BBB

complaint. I spoke to Justin on the phone and made clear both my complaint and demand for a

refund. During the call, Justin agreed with me that Raging Bull would reimburse me but he

needed to get final approval from his boss Michael. Shortly after, Justin confirmed in writing

that Raging Bull would agree to issue me a $1,000 refund, remove me from all services, and add

me to the “Do Not Contact List.” In return, I agreed to mark my BBB complaint as resolved. I

asked them to send me the refund by Paypal. Attached as Attachment T is a true and correct

copy of my correspondence with Justin at Raging Bull.

        50.    It is September 2020 and I still have not received the refund that Raging Bull

promised.




                                          Page 19 of 20


                                                                                         PX 8, 514
   Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 20 of 157




       51.     I regret ever joining Raging Bull. Not only did I pay nearly $10,000 on useless

subscriptions, I lost about $15,000 following Raging Bull's trades. Not only that, I have spent a

lot of time and experienced so much frustration trying to get any kind of customer service from

them. This is especially stressful they make it necessary for us to reach their customer service in

order to manage and sort out our billing issues. It does not appear they have resolved this and I

continue to have the same issues with my membership.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on    / l!)   /PI        2020.




                                          Page 20 of20




                                                                                        PX 8, 515
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 21 of 157




                  ATTACHMENT A




                                                          PX 8, 516
             Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 22 of 157


M Gmail                                                           Dusty Tyukody



Requested: Your RagingBull Bootcampl
1 message

RagingBull <support@ragingbull.com>                                               Wed, Jan 30, 2019 at 10:55 AM
To:




            ~ RagingBull                                                   rsgingbull.com




            Congratulations Dusty!

            You've taken the first step along the path to
            becoming a profitable trader. Whether you are
            a beginner looking to take your first step into the
            market, or have some experience and are
            looking to fine-tune your performance, you've
            come to the right place. We assure you that our
            top traders have put in the time for these lessons
            to help guide you in your journey. We are
            focused on education and how you can reap the
            rewards that the stock market has to offer.

            Access Details:

            Login here:
            https://app.ragingbull.com/member/login

            User: Your Email
            Password: The one you chose when filling the details form.

            Please note: If you currently are a RagingBull member, please use the same
            credentials as usual, we have not reset your password.

            Once you login, you can find the video lessons here:

            https://app.ragingbull.com/pages/rb-boot-camp


               II!   Courses



                     Boot camp



                                              Attachment A                              PX 8, 517
   Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 23 of 157




Take your time working through these lessons. Our goal is to give you a sense
of direction in the market and show you what is possible if you are willing to
put a little time in.

We all started in the same place with little knowledge and a lot of trial and
error. We don't want that for you.

We want you to hit the ground running, which is why our team of millionaire
traders put together these tips for you.

The market can be intimidating, and many can overcomplicate it. Let us help
you avoid the common mistakes so many others make, and accelerate your
performance faster than you could believe.

So get ready!

Your Bootcamp Starts Now!

- RagingBull Team




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to
be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold
or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment
decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
qualified securities professional before making any investment, and investigate and fully understand any and all risks before
investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
may have long or short positions in securities that may be discussed on this website or newsletter. Past results are not
indicative of future profits. This table is accurate, though not every trade is represented . Profits and losses reported are actual
figures from the portfolios Raging Bull manages on behalf of RagingBull.com, LLC.


Unsubscribe from this list


62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                       Attachment A                                                 PX 8, 518
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 24 of 157




                  ATTACHMENT B




                                                          PX 8, 519
                     Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 25 of 157

Re: [RagingBull.com] Scaling Back
  From:              Dusty Tyukody
  To:                RagingBull.com Support <support@ragingbull.com>
  Cc:                Dusty Tyukody
  Date:              Fri, 12 Jul 2019 14:58:04 -0400
RE: 559600 AND 543883
TO: MICHAEL AT R. B.

Michael, referring to # 543883 as shown below, you stated that I had a $2,000 pdf credit left after restructuring my 10K contract. We
mutually agreed that the modification to my contract included adding time onto my subscriptions so that they would not have to be
renewed until December 11, 2021.

I continue to look for an approximate 10K value to my subscriptions but have not found any such value. If anything, this arrangement
feels more like buying a new car and having the sucker depreciate upon leaving the dealership. Since my renegotiation Jeff Bishop has
had the nerve to introduce something called Alpha. Yet, when I look at the various pieces of Alpha, I see that except for creating a
different set of alerts, a different live stream and a different so called bullseye on Sundays, for 2K in more money, there is nothing but
smoke and mirrors.

Now JB shows us his latest twist using credit spreads - which he most likely got from Bishop - and asks for another 2 K or so from
current subscribers who have, like me, already given 10 K with only a modicum of value to show for it. I have already filed complaints
with NH BBB and a scam website. I see, in my research that there are bunches of folks who don’t approve of Jeff and Jason’s BS
sales techniques. So I have lots of company for sure.

Before I go to the AG’s for NH and OH, let me make another offer to try to bring our competing interests into alignment. For the 10K of
mine that RB has, take back the .75 years of service credit and give me Weekly Windfall for 1 year. Let me reiterate that if RB didn’t
engage in such ruthless, shady and greedy sales tactics at such outrageous prices I would not keep having to contact you for these
adjustments. Of course, if Jeff and Jason stopped these criminal sales tactics with their existing so called VIP clients, they would not
have so many angry, jilted former and current subscribers.

Again, my ask is to take back .75 year of subscription time on my current offerings and open up Weekly Windfall as part of my services.
Please advise soon. If need be please refer this to Gavin Harrison or whomever has authority to make decisions.

   Dusty Tyukody




    On Jun 21, 2019, at 2:49 PM, Michael (RagingBull.com Support) <support@ragingbull.com> wrote:

    ##- Please type your reply above this line -##

    Your request (543883) has been solved. To reopen this request, reply to this email. See the latest comments below:




         Michael (RagingBull.com)
         Jun 21, 2:49 PM EDT

         Hi Dusty,


         We agree to these terms and have setup your subscriptions as such.
                                                            Attachment B                                    PX 8, 520
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 26 of 157
Raging Bull Elite is no more, and you now have Petra Platinum, Millionaire Roadmap and Trader's Council.


Thank you for working with me on this, and I hope you are satisfied with these services.


Sincerely,


Michael




Dusty Tyukody
Jun 20, 2:32 PM EDT

OK, I agree to the following:

Effective July 1, 2019

Surrender Elite status
Stop access to: Penny Pro, Daily Profit Machine, Supernova, Sniper Report, FDA Insider, Options Rocket,
Nucleus, along with related chat rooms
Subscriptions to Petra, Jason and J. Bishop will continue till expiration of December 11, 2021.
No additional fees for Petra, Jason or J. Bishop services until December 11, 2021.

Is that OK with Raging Bull?

Dusty Tyukody
                            <mailto:                            >




Michael (RagingBull.com)
Jun 18, 3:10 PM EDT

Hi Dusty,


Millionaire Roadmap and Petra Platinum, two of the services you would retain, are Jason and Petra's mentorship level
subscriptions.


Because of this, they always have access to the latest subscription information related to their services. So if Petra makes a
change to Petra Gold, it will automatically take place on Petra Platinum because Petra Gold is apart of Petra Platinum.


The same can be said for Millionaire Roadmap and Jason Bond Picks/Freedom Trader(which are the same thing now) and
Weekly Money Multiplier. Any updates or changes that occur to Weekly Money Multiplier also happens to Millionaire Roadmap
because it is included in that subscription.


The total of Raging Bull Elite is $9999. Using some of our sales prices for Millionaire Roadmap($2,997), Trader's
Council($1,999), and Petra Platinum($2997), I got $7993 as a total for what you wanted to keep. This left about another 2000
dollars left over, so I tacked some extra time onto that.
                                                    Attachment B                                   PX 8, 521
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 27 of 157


Sincerely,


Michael




Dusty Tyukody
Jun 16, 3:46 PM EDT

Michael, thank you for your suggested solution.. A couple things before I respond. I have copied two other
Raging Bull folks I have also been in touch with about other issues. While not directly connected with what
you and I are working on, there is some overlap and I don’t want Gavin or Elliot to be in the dark.

Second, I have collected all my subscription charges and agreements with dates. My brain likes to put
numbers to each of the subscriptions I am in, when I entered and what I paid. Here is my summary:

January 28 - Jason Bond Picks - $297.00
January 29 - Jason Bond Picks - $2,997.00
Feb. 1 - Petra Picks - $1,499.00
Feb. 27 - Raging Bull Millionaire Roadmap - $997.00
March 13 - Raging Bull Elite - $3,999.00
TOTAL: $9,789.00

Since I began there have been some modifications and additions, some of which are relevant to my
agreements with Raging Bull, some not. Based on the set ups today, my desire is to continue to access
Millionaire Roadmap, Freedom Trader, Jason Bond Pics, “Courses”, Weekly Money Multiplier, and Petra Picks
along with their respective chat rooms.

Future: how will we address changes and additions that might come about with Jason, Jeff, Nathan and Petra?
I want to know what I can expect.

Getting back to the numbers, my brain will be very happy if I can see the details behind the decision of giving
me an additional 1.75 years of time on the services I have listed above. Also once we agree to some solution,
what will be the exact end date of the subscriptions I want to keep?

I also have some important issues that I have sent to Jason and Jeff through Gavin Harrison and Elliot
Tousley. You should not be making your decisions in the dark about these items. So I will copy you on any
communication I will be making to them. Thanks for your time and energy on this. I want to be a successful
trader and I want Jason et al to be my “go to” set of teachers/mentors. Our agreement is an important aspect
of this success.

Dusty Tyukody
                           <mailto:                     >




Michael (RagingBull.com)
                                            Attachment B                             PX 8, 522
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 28 of 157

Jun 14, 3:17 PM EDT

Hi Dusty,


Thank you for your patience in this matter.


We have been in discussion about your account and here is what we are offering to you.


We will maintain your access to Millionaire Roadmap, Petra Platinum and Trader's Council (The 3 mentoring
services you wish to remain apart of), and apply 1.75 years of service to each of those as credit for your Elite
subscription.


Sincerely,


Michael




Dusty Tyukody
Jun 12, 4:13 PM EDT

Thanks for your response, Michael. What I did not relay in my original note is that I also want to surrender my
Elite status also effective July 1. Clearly it doesn’t make any sense to expect to be an Elite subscriber if I want
to unsubscribe from several services. Please also let me surrender my elite status.

Dusty Tyukody
                           <mailto:                      >




Michael (RagingBull.com)
Jun 12, 3:48 PM EDT

Hi Dusty,


I've reviewed your account and the biggest issue is you have Raging Bull Elite as one subscription, and you
don't have 6+ different subscriptions.


This makes scaling back at this time mostly impossible.


All we can really do is turn off the alerts from the subscriptions you don't enjoy, and when your renewal date
for Raging Bull Elite comes around, we turn it off and we get you back on into the subscriptions you like.


Sincerely,


Michael
                                              Attachment B                              PX 8, 523
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 29 of 157
Attachment(s)
ragingbull-elite-dustyann-tyukody.pdf




Dusty Tyukody
Jun 12, 1:05 PM EDT

As you can see from my email to Gavin yesterday, I want to scale back on the listed subscriptions since I have
found that I do not use them nor do I need them. I would like to make this change effective July 1, 2019. All I
need from you in addition to making this change is to tell me what my reimbursement will be> Thank you.

Dusty Tyukody
                           <mailto:                     >

> Begin forwarded message:
>
> From: Gavin Harrison <gharrison@ragingbull.com>
> Subject: Re: Scaling Back
> Date: June 12, 2019 at 8:17:33 AM EDT
> To: Dusty Tyukody
>
> Hi Dusty,
>
> If you are looking for reimbursement for packages you have already purchased and used, please contact
our support team. They need the request in writing. Their email address
is support@ragingbull.com <mailto:support@ragingbull.com>.
>
> Thank you,
>
> Gavin Harrison
>
> On Tue, Jun 11, 2019 at 3:45 PM Dusty Tyukody
<                           <mailto:                         >> wrote:
> Hi Gavin, I am enquiring as to the reimbursement I will receive by scaling back my membership. I would
like to terminate the following if it captures some money for me since I do not use these services regularly:
>
> 1. Nucleus
> 2. Option Rocket
> 3. Super Nova
> 4. Sniper Report
> 5. FDA Insider
> 6.Penny Pro
>
> Since joining RB I have found that I do best with trades longer than day trading and larger than penny
stocks. I also do not have the stomach to take trades betting on make-or-break news.
>
                                            Attachment B                              PX 8, 524
                     Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 30 of 157




        > Please let me know what type of reimbursement I can expect by ending the above services July 1, 2019.
        Thanks.
        >
        > Dusty Tyukody
        >                           <mailto:                     >
        >
        >
        >
        >
        >
        >
        >


]
    Thank You for Contacting Support.
    [XZV6Y4-3P6Q]




                                                  Attachment B                         PX 8, 525
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 31 of 157




                  ATTACHMENT C




                                                          PX 8, 526
             Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 32 of 157


M Gmail                                                           Dusty Tyukody



Hitting the Bullseye!
1 message

Bul~agingbull.com>                                                                Wed, Nov 6, 2019 at 11 :19 AM
To:- - - -




            Hi Dusty!

            Thank you and welcome to Bullseye Trades. It's definitely one of my favorite
            trading services, and I feel sure that you're going to love it, too!

            I've put together a short welcome video to give you an idea of what to expect:




            How Bullseye Trades Work
            Every Monday morning before the market opens, I will send you my Bullseye
            trade idea for the week ahead . I'll share the trade including the exact options
            contract and a complete trade plan to maximize profits.

                                              Attachment C                             PX 8, 527
 Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 33 of 157
Before you get into the trade, I've one "pro trader" tip for you; WAIT! The trade
idea is not a recommendation to leap into the trade when the markets open on
Monday!

In the Bullseye alert I detail the options trade, and the price I want to get in at. I
am happy to wait until my trade fills ... even if it doesn't! I am fine with that and I
will never chase trades, and neither should you.

Allow trades to come to you. And if the price of the trade goes a little bit
lower, I might even enter more options contracts for that trade.

How Much Profit Can I Make?
For these Bullseye trades I am looking for about 100% profit in a week or two. I
am always looking for profits, but remember that pro traders first consider the
loss they could make on any trade; the risk to reward. Always consider the risk
of a trade first, and the reward later.

Bullseye trade alerts always give an idea of the stop loss I am looking at if the
underlying price of the stock goes against me. This helps me to protect my
trading capital, and I am always reminded of what the economist John
Maynard Keynes said in this regard;

                       "The market can remain irrational
                     longer than you can remain solvent."

Great words!

Don't EVER Chase Trades!
Allow the trade to come to you and don't get emotionally caught up in your
trades. I am always happy to take smaller profits over pipe dreams of future
profits or of hoping that a bad trade will suddenly turn great! There is always
next week's Bullseye trade if this week's trade doesn't work out as you
expected.

Waiting it Out: Paper Trading
If trading stocks or options is new to you, it's fine to wait and see. You do not
have to leap in at the deep end of Bullseye trades.

A lot of brokerages now offer paper trading which allows you to place real
trades but with "paper" money. This way you can take a look at the trade, see if
it feels right, get in on the trade and see what happens.

When you feel that you are being more consistent in your paper trading, and
how you respond to the different trading scenarios that come up (because
these situations definitely will arise!), then you will know if you feel ready to
start trading real money trades. Trading paper money is always good practice,
and can help to prepare you for real money trading.

I love these Bullseye trades and I think you are going to love them too.
Thank you for joining me as we target these trades together!

Now, here's to YOUR success!


                                    Attachment C                             PX 8, 528
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 34 of 157




 �cg�
 Jeff


 Accessing Your Bullseye Dashboard
 Access Bullse e Trades here using your email address
                          and your account password.




                                  How to Get My Personal,
                                      20-Year Winning
                                 Options Trading Strategies!
            Bullseye Trades is just one of the
            powerful trading strategies that I've
            designed over the last 20-plus years to
            help me rake in $$MILLIONS in profits!

            And now I want to share ALL of these
            profitable, fine-tuned trading techniques with you in my
            Total Alpha trading service. I deliver, on average, at
            least one 100% winner every single month! Total Alpha
            is now open for new members at my new member offer
            for a limited time only! Get into Total Alpha here!




 None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com, LLC (publisher
 of Bullseye Trades) are registered as investment advisers nor a broker/dealer with either the U. S.

 Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
 all information presented on this website is solely for informational purposes, is not intended to be used as a
 personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
 investment needs or objectives.

 The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on
 this website, but all such individuals are buying and selling such securities for their own account.

 These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals
 is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results.
  Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to
 be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must
 determine for themselves what specific investments to make or not make and are urged to consult with their own
 independent financial advisors with respect to any investment decision.

 The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
 qualified securities professional before making any investment.and investigate and fully understand any and all risks
 before investing. All opinions, analyses and information included on this website are based on sources believed to be
 reliable and written in good faith.but should be independently verified, and no representation or warranty of any kind,
 express or implied, is made, including but not limited to any representation or warranty concerning the accuracy,




                                                    Attachment C                                                    PX 8, 529
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 35 of 157




           completeness.correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
           opinions, analyses or information or to keep such opinions, analyses or information current.

           Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
           securities that may be discussed on this website or newsletter, but all such positions are held for such representative's
           own account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is
           represented. Profits and losses reported are actual figures from portfolios each trader manages individually and not on
           behalf of RagingBull.com, LLC.

           Although our employees may answer your general customer service questions, they are not licensed under securities
           laws to address your specific investment situation . No communication by our employees or agents to you should be
           deemed as personalized financial advice.

           This information is protected by the copyright laws of the United States, and international treaties. This information
           may only be used pursuant to the subscription agreement, and any reproduction, copying, or redistribution (electronic
           or otherwise, including on the world wide web, by email, or via social media), either in whole or in part, is strictly
           prohibited without the express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861,
           USA.


           If you have a current active subscription with Bullseye Trades you will need to contact us here if you want to cancel your
           subscription. Opting out of emails does not remove you from your service at Bullseye Trades
           62 Calef Hwy #233 Lee, New Hampshire 03861 United States




Unsubscribe from all RagingBull Emails




                                                                 Attachment C                                               PX 8, 530
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 36 of 157




                  ATTACHMENT D




                                                          PX 8, 531
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 37 of 157


M Gmail                                                           Dusty Tyukody



, We Kept The Fire Going For You ...
1 message

Raging Bull All Access <support@ragingbull.com>                                   Wed, Mar 25, 2020 at 2:49 PM
Reply-To: Raging Bull All Access <support@ragingbull.com>
To:




            Dear trader,

            Things started off on FIRE at Jason Bond's LIVE event last
            night.

            We mean, literally on FIRE ...




                                                   Attachment D                        PX 8, 532
  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 38 of 157
              Want to see what happened right after?
                  Click to watch the reglaY. here.


Just after the hottest damn countdown in RagingBull history,
nearly 6K attendees popped up in the room.

Thousands showed up to join Jason LIVE for several
reasons ...

1. Because aside from being America's most dynamic
momentum trading teacher, Jason just knocked out one of his
best trading weeks with $75,000 in profits using just a $100,000
account.

2. Because everyone wanted to learn about Jason's brand new
"advanced notice alerts" that we think could totally upend the
financial newsletter industry.

3. Because Jason's newest 'unchained' trading service comes
with access to a 60-hour training vault and a sgecial limited-
time guarantee ...


While the market was still in turmoil, Jason made over
$75K

Keep in mind that Jason began his most recent trading tear last
week, which was before the markets bounced back yesterday
following congress' $2 trillion COVID-19 stimulus package deal.

Just yesterday, the market made the biggest move since 1933.
The DOW gained 2,112 points (11.37%), the S&P gained 209
points (9.38% ), and the NASDAQ gained 557 points (8.12% ).

Jason's performance last week proves that no matter what the

                             Attachment D                   PX 8, 533
  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 39 of 157
conditions are in the market, there are still money-making
opportunities out there.

When things go crazy, Jason always goes back to his number 1
strategy, which for him are his two simple patterns.

The two R,atterns that Jason uses. which are his bread and
butter, work in any market condition.

So while we can't possibly predict exactly where the markets will
go next, we don't need to.

As Jason explained last night, he took $75K in trading profits last
week without knowing that the market was going to totally
bounce back.

It's all about location ... the trader who can locate the best trades
before everyone else will make the most money.

The reality is that everything you'll learn from Jason is about
locating stocks before theY. move.

Just like the real estate market, location is everything!

Jason's advanced notice alerts help you locate
momentum stocks ... and get in before he gets in

As a Jason Bond Picks member, you don't need to stress about
receiving alerts too late.

Jason is now sending all his email alerts before he makes the
trade.

The benefit of this is that you have the OP-P-OrtunitY. to look at
the charts and learn about Jason's moves before he makes
them.

                             Attachment D                     PX 8, 534
  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 40 of 157

Here's what people are saying about the advanced notice alerts:



  A         Michael Berg @tv1ichael35170258 • 917                                          V


                              Thanks for the advance notices!! Nice to be able to get set
            up and watch the charts. Great for new traders like me!

             CJ                       t1   1




  Mar 19, 1:56 PM
  jason bond (Moderator) : What do you guys and gals think about my new 'advance notice'???

  Mar 19, 1:56 PM
  kirk pie: me likey

  Mar 19, 1:56 PM
  jon sny: LOVE IT JB! ! ! ! thxx u

  Mar 19, 1:56 PM
  joan bow: Love it@JB

  Mar 19, 1:56 PM
  jordan cec: great Jason! Much better than previous methods

  Mar 19, 1:56 PM
  eric gre: LOVE IT    ~


  Mar 19, 1:56 PM
  jason bond (Moderator) : perfect, i appreciate the feedback, we'll make this permanent

  Mar 19, 1:57 PM
  howard wes: it's perfect!!! Thanks Jason

  Mar 19, 1:57 PM
  jon sny: You're the man! cheddar spreader

  Mar 19, 1:57 PM
  kirk pie: awesome! thanks JB




And just have a look at how Jason gave advanced notice on a
couple of his recent trades and how his subscribers benefited ...

PIXY:




                                               Attachment D                           PX 8, 535
 Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 41 of 157




BMRA:




                           Attachment D                    PX 8, 536
  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 42 of 157




Go 'Unchained' with Jason Bond today ... and get his
special limited-time guarantee

By signing up today, you'll get his trading vault (60 hours of
training).

We took the most important ones and put them into 2-3 hours of
education.

If you complete that 2-3 hour course and follow along with
                            Attachment D                     PX 8, 537
  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 43 of 157
Jason's advanced notice alerts for a full month and still are not
satisfied, you'll receive a full refund .

    Watch the reP-lay of Jason's LIVE event last night
                           and join here.



  Jjf      TODAY•S TOP STORIES



    Leaked: My Exclusive Coronavirus IPO Watchlist
                   By Ben Sturgill of IPO Payday




     1OX Your Profit Potential With This SimP-le SteP-,
           By Nathan Bear of Weekly Money Multiplier




                               Attachment D                 PX 8, 538
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 44 of 157




              How to lm12rove Your Trading Process to
                                      Increase Your Profits
                       By Ben Sturgill of Daily Profit Machine

                                                                                                                 400.00
SPDR S!iP 500 ETF TRUST IM Cboe BZX 0 298.21 HllJ.84 l.228.02 C.229.~a -66.   (·22.5   )
                                                                                                                 375.00

                                                                                                                 ]50.00
                 O(lla,10) - - - - - - - - - - - - - - - - - -, r,-,-
                                                                  t
                                                                                                                 125.00

                                                                                                                 J00.00

             0.2Jol2   .271   - - - - - - --Jr~
                                             I11'! ,iii !i                    ,, I
                                                                                                                 275.00

                                                                          ', ,/                   Didn't Hold!   250.00
                                                                 -
                                                                 --
                                                                    - 111'''
                                                                                                                 200.00

                                                                                                                 175.00

                                                                                                                 150.00

                                                                                                                 125.00

                                                                                                                 100.00

                                                                                                                 75.00

                                                                                                                 50.00

                                                                                                                 25.00


  1000         2008            2010      2012         2014         2010                    2020          1022     ◊




              How The Smart Money Executes Trades
                              By Taylor Conway of Dark Pools

                                                 Attachment D                                            PX 8, 539
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 45 of 157




       To your success,

       The RagingBull.com Team




RagingBull , LLC
62 Calef Hwy. #233, Lee, NH 03861

Click Here to stop receiving emails from support@ragingbull .com
Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor
a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory
authority. Users of this website are advised that all information presented on this website is solely for informational
purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
specific portfolio or to any user's particular investment needs or objectives. Past performance is NOT indicative of
future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer
                                                    Attachment D                                    PX 8, 540
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 46 of 157




to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All
users of this website must determine for themselves what specific investments to make or not make and are urged
to consult with their own independent financial advisors with respect to any investment decision. The reader bears
responsibility for his/her own investment research and decisions, should seek the advice of a qualified securities
professional before making any investment, and investigate and fully understand any and all risks before
investing. All opinions, analyses and information included on this website are based on sources believed to be
reliable and written in good faith , but should be independently verified, and no representation or warranty of any
kind , express or implied, is made, including but not limited to any representation or warranty concerning accuracy,
completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify
such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware
that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities
that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios
Raging Bull manages on behalf of Raging Bull.com, LLC.




                                                  Attachment D                                   PX 8, 541
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 47 of 157




                  ATTACHMENT E




                                                          PX 8, 542
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 48 of 157

                                                                Dusty Tyukody



My Two Favorite Chart Patterns
1 message

Weekend Wiretaps <support@ragingbull.com>                                       Thu, Mar 26, 2020 at 11:01 AM
Reply-To: support@ragingbull.com
To:




              Hey gang,


              Wednesday in the Profit Prism Platinum chat room, I spent
              some extra time talking with members about exactly what it is
              that I look for when I’m scouting out my trade candidates at the
              end of the day.

              That lesson included a breakdown of two trusted chart patterns
              that I use to scout potential Weekend Wiretaps picks -- so I had a
              feeling you’d be interested, too.




                              My Profit Prism Platinum members love the
                                          educational content!


                                            Pick Your Pattern

              The first step I take when I’m looking at a potential trade
              candidate is to scan for specific chart patterns that indicate the
                                               Attachment E                         PX 8, 543
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 49 of 157
stock is going to climb higher.

Of course, there’s tons of chart patterns I could choose from, but
I’m going to focus on just two in particular.

Historically, I’ve found these simple, powerful setups to be pretty
reliable signals that a stock might be getting ready to climb higher
-- especially when coupled with other key indicators, like
increased trade volume and levels of support.


                   Pattern #1: The Stairstep

The first pattern I keep a close eye out for is “higher highs and
higher lows.”

You may recall this simple, classic pattern from our recent
Weekend Wiretaps trade on PASO.




 Look familiar? PASO was a great example of the higher highs and
                        higher lows pattern.


It basically just means the stock is stair-stepping higher.


Each time the stock trades up, it reaches a new high, and when
                           Attachment E                    PX 8, 544
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 50 of 157
the stock does trade down, it stays above the previous low it
made when it trended downward.

This usually indicates there’s solid demand in place for the
shares, and a higher low can also be a good entry point for
traders to get in before the next move higher.


                  Pattern #2: Consolidation

The second pattern I keep an eye out for is consolidation.

Consolidation just means a stock is trading within a specific price
range for an extended period of time, like NLS shares below.




Volume typically declines during consolidation, then rises again on
                            the breakout.


But this doesn’t mean I’m attracted to any old sideways price
pattern.

What I really keep an eye out for is consolidation AFTER a big
price jump or drop. This usually means the stock has found a key
level of support, which the stock can then use to springboard
higher, given the right catalyst -- like a surge in trading volume.
                             Attachment E                      PX 8, 545
               Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 51 of 157


               Also, the longer the consolidation, the better. If I can find a stock
               that’s been consolidating for a few weeks, that’s ideal.


                                       You Can’t Trade on Patterns Alone!

               Of course, a chart pattern by itself isn’t going to be enough for
               me to want to take a trade. There’s lot of other factors I want to
               look at before I decide which trades are going to be a hit and
               which ones are going to be a miss, with trading volume being key
               among those.

               There’s plenty more information about what I look for in my
               trades in your Raging Bull dashboard – I recommend watching
               the Small Account Success video if you’re looking for more
               information on chart patterns to watch.


               I’ll be back at you tomorrow with your next Weekend Wiretap
               update, so keep your eyes peeled.

               Until then, stay healthy, stay safe, and have a good one!




Jeff Williams
Weekend Wiretaps




RagingBull, LLC
62 Calef Hwy. #233, lee, NH 03861

Manage Email Preferences | Unsubscribe All*

         * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact
                                                   support to give us permission to e-mail you again.

                                            This e-mail was sent to the following lists: Weekend Wiretaps




Neither Jeff Williams nor RagingBull.com, LLC (publisher of Weekend Wiretaps) is registered as an investment adviser nor a broker/dealer with either the U. S.

                                                                      Attachment E                                                    PX 8, 546
                 Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 52 of 157




Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is
solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any
user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with
customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT
indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or
not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her
own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully
understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to
any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify
such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses
reported are actual figures from the portfolios Jeff Williams manages on behalf of RagingBull.com, LLC.


If you have a current active subscription with Weekend Wiretaps you will need to contact us here if you want to cancel your subscription. Opting out of emails does
not remove you from your service at Weekend Wiretaps.




                                                                           Attachment E                                                       PX 8, 547
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 53 of 157




                  ATTACHMENT F




                                                          PX 8, 548
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 54 of 157

What I Want to See on IFRX
 From:             Weekend Wiretaps <support@ragingbull.com>
 To:
 Date:             Tue, 07 Apr 2020 10:00:39 -0400




     Hey gang,


     As for trading… The theme continues. COVID plays are paying, and that includes
     small caps.

     Although small-cap stocks are usually insulated from widespread panic selling in
     the broader market, one of the reasons I love them is because they still cash in
     on the latest market catalysts and trading trends.

     I always target trades with strong technical setups and the momentum to go
     higher, but a nice headline-driven pop is always welcome, and these COVID
     plays have been delivering lately!

     Just ask my Profit Prism Platinum members, many of whom raked in a nice profit on a
     different COVID weekend play from my weekend watch list:



                Tweet me @ThePennyPro and tell me about your latest COVID play!


     And when I start my new $50K program next week, I’m betting there will be more than a
     few trades inspired by recent events…
     Also, don’t forget to join me for our very first LIVE breakout session, tonight at 8:00 PM ET!
     This session is ONLY open to Weekend Wiretaps members, and I think you’re
     really going to get a lot out of this class.

     But in the meantime, I’m going to focus on my latest Weekend Wiretaps pick so
     you can see exactly why I’m planning on yet another profitable pandemic play
     with this small-cap mover.

                                                 Attachment F                     PX 8, 549
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 55 of 157


Click here to continue reading.




Jeff Williams
Weekend Wiretaps




                                                                            RagingBull, LLC
                                                                62 Calef Hwy. #233, lee, NH 03861


                                                      Manage Email Preferences | Unsubscribe All*

* Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give
                                                                 us permission to e-mail you again.

                                                This e-mail was sent to the following lists: Weekend Wiretaps




Neither Jeff Williams nor RagingBull.com, LLC (publisher of Weekend Wiretaps) is registered as an investment adviser nor a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is

solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any

user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or

viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with

customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT

indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a

recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or

not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her

own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully

understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and

written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to

any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify

such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for

RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such

representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses

reported are actual figures from the portfolios Jeff Williams manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Weekend Wiretaps you will need to contact us here if you want to cancel your subscription. Opting out of emails does

not remove you from your service at Weekend Wiretaps.




                                                                        Attachment F                                                        PX 8, 550
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 56 of 157




                           Attachment F                   PX 8, 551
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 57 of 157




                  ATTACHMENT G




                                                          PX 8, 552
               Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 58 of 157

                                                                  Dusty Tyukody



Flash Sale! It’s On!
1 message

Total Alpha <support@ragingbull.com>                                              Thu, Mar 26, 2020 at 2:44 PM
Reply-To: Total Alpha <support@ragingbull.com>
To:




    I knew it was going to be bad… But not this bad.

    This morning, the US jobs report showed that unemployment claims have skyrocketed to
    record breaking highs.

    For many, the present feels gloomy, and the future is looming with uncertainty.

    But one thing I do know? The market will always be there, and I know that I can always
    reel in consistent profits no matter what it throws at me.

    Just a few days ago, I raked in $5,332 on Boeing.




    The SAME stock that is down a whopping 75% from recent highs - and investors are no
    doubt getting crushed.

    But me?

    When the opportunity presents itself, I am in and out with a pocket full of cash.

    And now I want to present you with an unprecedented opportunity to line your pockets
    right beside me.

    For an extremely limited time, you can join my flagship trading service - Total Alpha - for
    the absolute LOWEST price I’ve EVER offered.


                                                 Attachment G                        PX 8, 553
                 Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 59 of 157



I am confident that I can help ordinary people grow any sized account, and make
consistent income from anywhere in the world, with just a few minutes of “work” a day.

I hope you understand that I can’t keep this deal open for long.

I simply can’t continue to offer this much value for so cheap!

All the details you’re itching to know are right here.




Jeff Bishop




RagingBull, LLC
62 Calef Hwy. #233, Lee, NH 03861

Click Here to stop receiving emails from support@ragingbull.com
Unsubscribe from all RagingBull emails




Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Total Alpha Trading) is registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is
solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any
user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with
customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT
indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or
not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her
own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully
understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to
any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify
such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses
reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.


If you have a current active subscription with Total Alpha Trading you will need to go to your subscriptions list inside the RagingBull Dashboard if you want to
cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




                                                                          Attachment G                                                        PX 8, 554
               Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 60 of 157

                                                                  Dusty Tyukody



I Hope You’re Sitting Down For This
1 message

Total Alpha <support@ragingbull.com>                                              Thu, Mar 26, 2020 at 8:41 AM
Reply-To: Total Alpha <support@ragingbull.com>
To:




    I’ll cut right to the chase… I’m doing something I’ve never done before.

    In recent weeks, my inbox has been flooded with questions from traders who all want to
    know one thing…

    “Jeff… HOW do you continue to reel in massive profits in this market?”

    What average traders don’t realize is that this market is creating more money
    making opportunities than we’ve seen in over a decade.

    In fact, in the same week that the market wiped out all of it’s 2019 gains, I was sitting on
    $84,420 in profits.




                                                 Attachment G                        PX 8, 555
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 61 of 157




It all comes down to having a PROVEN system that tunes out the noise, and allows you to
make money no matter what the market throws at you.

And for a very limited time…

  I'm willing to grant you full access to my Total Alpha system for ROCK BOTTOM
                                        PRICING.

You heard me!

I’m offering you an enormous discount on a system that can make you life changing
money, all while other traders are getting clobbered.

But you have to act soon, because I can’t keep this deal open for long.

Click right here for all the details.




Jeff Bishop




                                        Attachment G                      PX 8, 556
                 Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 62 of 157




RagingBull, LLC
62 Calef Hwy. #233, Lee, NH 03861

Click Here to stop receiving emails from support@ragingbull.com
Unsubscribe from all RagingBull emails




Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Total Alpha Trading) is registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is
solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any
user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with
customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT
indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or
not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her
own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully
understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to
any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify
such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses
reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.


If you have a current active subscription with Total Alpha Trading you will need to go to your subscriptions list inside the RagingBull Dashboard if you want to
cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




                                                                           Attachment G                                                       PX 8, 557
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 63 of 157




                  ATTACHMENT H




                                                          PX 8, 558
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 64 of 157

These Paydays Could Keep You Going Without a Job
 From:                Raging Bull All Access <support@ragingbull.com>
 To:
 Date:                Fri, 27 Mar 2020 14:50:49 -0400




     ,
     America has “shut down,” businesses have closed their doors, and
     unemployment claims are now through the roof.
     However, the Dow and S&P have staged the greatest 3-day advance since the
     Great Depression.
     Enthusiasm surrounding the $2.2 trillion stimulus package is still giving the
     markets a boost.
     And while the market has been able to swallow negative news better… who
     knows if this is just another head fake up before stocks come crashing down
     again.
     But you know what?
     Traders actually don’t really wrestle with these thoughts.
     As long as there is volatility in the market—they are excited.
     You see, as traders, we’re taking profits no matter which way the markets move.
     While a record 3.2 million Americans are without a paycheck, every day in the
     markets is still a new potential payday for traders like us.
     Just have a look at Ben Sturgill’s money calendar as an example of how even trading a small
     account alongside him could get you started without a job.




     The best part of Ben’s trading system is that he makes it so SIMPLE to collect these
     paydays.
     Ben even went LIVE this morning to walk his exclusive members through how
     easy it all really is.



                                           [Watch here to gain exclusive access to these
                                                     LIVE trading sessions].
     While other traders are puzzling over complicated strategies like bear spreads,
     long straddles, and protective collars, Ben is making his trades based on the
                                                        Attachment H                       PX 8, 559
      Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 65 of 157

simple up and down movement of the S&P 500.
No exhaustive market scans to narrow stock choices from 2,000 to just a few, no
speculations about which sectors will perform best— just one simple decision
every single day about which direction the same index will move.
Each next trading day this month, with the exception of one day where he took a
loss and three days when he didn’t alert, was another exciting payday for Ben.
And any given week of these paydays is enough to kick a lousy $1,200 monthly
government check in the butt.
If you had started this month with a $1,000 account, you could have increased
your account to $3,841 in the first week alone.
That beats the government’s relief check in just a single week.
Don’t stand idly by, waiting for the government to hand you your check.
Take action now.
Learn how you could start your April with these consistent paydays.



     Not Ready to Receive Ben Sturgill’s Exclusive Profit Alerts?


                       Ben’s Daily Profit Machine and IPO Payday Mailings
                     Show You How He’s Nailing his S&P Premarket Strategy
                         and Playing This Year’s Hottest IPO “Unicorns”
                        Receive all of Ben’s free mailings by clicking here.




               This Holographic IPO Brings Star Wars to Life
                          By Ben Sturgill of IPO Payday




 [Leaked] How To Use My Scanner to Score Consistent 10%, 20%, and
                           50% Gains
                      By Jason Bond of Jason Bond Picks




                                      Attachment H                             PX 8, 560
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 66 of 157

                          Check Out How I’m Loading Up Long Trades
                                       In This Market
                              By Nathan Bear of Weekly Money Multiplier




                                [Watch] How To Use Market Volatility
                                      To Make Wicked Profits
                                          By Jeff Bishop of Total Alpha




To your success,
The RagingBull.com Team




                                                          RagingBull, LLC
                                                62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiving emails from support@ragingbull.com
                                            Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
this website are advised that all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's
particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for


                                                      Attachment H                                        PX 8, 561
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 67 of 157




themselves what specific investments to make or not make and are urged to consult with their own independent financial
advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any representation or
warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current.
Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging
Bull manages on behalf of RagingBull.com, LLC.




                                                      Attachment H                                  PX 8, 562
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 68 of 157




                  ATTACHMENT I




                                                          PX 8, 563
             Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 69 of 157

If Not Now, Then When?
 From:                  Total Alpha <support@ragingbull.com>
 To:
 Date:                  Fri, 27 Mar 2020 11:05:55 -0400




     There’s no way to sidestep around this…

     Investors are getting crushed.

     But traders? They’re lining their pocketbooks.

     It all comes down to understanding WHERE the opportunities are, and being nimble enough to find
     them, and disciplined enough to act.

     ...Hunt or be hunted.

     If you had invested in AAPL at the beginning of this year, your account would be down a nauseating
     31%.

     But just by being able to identify one pattern yesterday afternoon, you could have walked away with
     $3,000 in trading profits from boring old Apple in less than 24 hours.




     Most people are tying all their capital up in “safe stocks”, and waiting lightyears for the investment to
     come to fruition… But that won’t be you.

     There are hundreds of opportunities every single day to execute on high conviction patterns, and
     rake in thousands or even tens of thousands in profits in an extremely short period of time.

     My job is to identify those tried and true patterns, and tell you exactly how to capitalize on them.

     So here’s the deal…

     I’ve slashed the prices on my Total Alpha service by a whopping 35%.

     BUT I want traders who are hungrier than ever to start making money right beside me every single
     day… So I won’t keep this deal open for much longer.

                                                   Attachment I                             PX 8, 564
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 70 of 157


You can start profiting with me as soon as TODAY, but you have to be willing to take the first step.

It’s all right here.


Are you in?



Jeff Bishop




                                                                            RagingBull, LLC
                                                                62 Calef Hwy. #233, Lee, NH 03861


                                         Click Here to stop receiving emails from support@ragingbull.com
                                                           Unsubscribe from all RagingBull emails




Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Total Alpha Trading) is registered as an investment adviser nor a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is

solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any

user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or

viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with

customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT

indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a

recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or

not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her

own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully

understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and

written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to

any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify

such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for

RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such

representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses

reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Total Alpha Trading you will need to go to your subscriptions list inside the RagingBull Dashboard if you want to cancel

your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.

                                                                         Attachment I                                                       PX 8, 565
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 71 of 157




                           Attachment I                   PX 8, 566
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 72 of 157




                  ATTACHMENT J




                                                          PX 8, 567
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 73 of 157

My List of Secret Stocks
 From:             Jeff Bishop <support@ragingbull.com>
 To:
 Date:             Sat, 28 Mar 2020 13:00:09 -0400




     Time is winding down.

     And if you’re not sure what I’m talking about, you’re
     behind... So listen closely.

     Plain and simple, traders like me use the markets as
     their own personal ATM’s.

     But I do things a little differently than most.

     In fact… I ignore about 99% of all stocks in the
     market.

     I’ve found a handful of secret stocks that are wildly
     compatible with my Total Alpha System, and I trade
     them time and time again to pull in gains like these:




                                             Attachment J            PX 8, 568
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 74 of 157




In fact, I made $82,000 last week just trading ONE
stock over and over again.

Ignoring 99% of the market, has put me in the top
1% of elite traders.

With that being said, now is the time to listen very closely…



I’m extending you the opportunity to look right over
my shoulder, gain access to my million dollar
system, and get your hands on every trade I take in
real time… For rock bottom pricing.

Total Alpha retails at $2,499.

I offer occasional discounts at $1,497...

But FORGET THAT.

                                                    Attachment J   PX 8, 569
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 75 of 157

For the next 48 hours, I’m allowing you to gain full
access to me and all of my trades for an entire
year… For less than $1,000.

Just imagine what your account would look like after
an entire year of executing on my money multiplying
trades.

This is the lowest price I’ve ever offered, and you
will likely never see this deal again.

The opportunity is here, it’s your choice to take it or
not.

Live trade alerts sent to your email and text. Yes, it’s
really that easy.

This sale ends soon. The time is now!

Jump in with me.




Jeff Bishop




None of our traders, educators, coaches, forum moderators, employees, agents, nor
RagingBull.com, LLC (publisher of Total Alpha Trading) are registered as investment advisers
nor a broker/dealer with either the
U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that
all information presented on this website is solely for informational purposes, is not intended to be used as a
personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives.



                                                               Attachment J                                             PX 8, 570
                   Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 76 of 157




The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed
on this website, but all such individuals are buying and selling such securities for their own account.

These individuals do not engage in any trades with customers. The buying and selling of securities by these
individuals is not part of a regular business of buying and selling securities. Past performance is NOT indicative of
future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to
buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of
this website must determine for themselves what specific investments to make or not make and are urged to consult
with their own independent financial advisors with respect to any investment decision.

The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
qualified securities professional before making any investment, and investigate and fully understand any and all risks
before investing. All opinions, analyses and information included on this website are based on sources believed to be
reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning the accuracy,
completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such
opinions, analyses or information or to keep such opinions, analyses or information current.

Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s
own account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is
represented. Profits and losses reported are actual figures from portfolios each trader manages individually and not on
behalf of RagingBull.com, LLC.

Although our employees may answer your general customer service questions, they are not licensed under securities
laws to address your specific investment situation. No communication by our employees or agents to you should be
deemed as personalized financial advice.

This information is protected by the copyright laws of the United States, and international treaties. This information
may only be used pursuant to the subscription agreement, and any reproduction, copying, or redistribution (electronic
or otherwise, including on the world wide web, by email, or via social media), either in whole or in part, is strictly
prohibited without the express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861,
USA.

If you have a current active subscription with JBP All Access you will need to contact us here if you want to cancel
your subscription. Opting out of emails does not remove you from your service at JBP        All Access.

Unsubscribe

62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                     Attachment J                                             PX 8, 571
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 77 of 157




                  ATTACHMENT K




                                                          PX 8, 572
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 78 of 157

URGENT: Account Action Required
 From:              Bullseye Trades <support@ragingbull.com>
 To:
 Date:              Wed, 08 Apr 2020 09:00:27 -0400




     Morning, Dusty !

     I have a TIME-SENSITIVE announcement.

     I’m afraid your subscription has expired

     So, because I really miss you I want to extend this offer available ONLY to you..

     I don’t know if you’ll remember this because you let your subscription expire, but my
     Bullseye members and I just made out like bandits on my Bullseye Trade last week: GILD




                                      MY ACCOUNT SCREENSHOT



     I locked in over $10k in profit from GILD!

     But, who cares about me.. It’s my members, like YOU who deserve applause..




     Did you see GILD GAINS?

                                                Attachment K                   PX 8, 573
             Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 79 of 157


If you missed it, never fear!

I am so confident in my strategy that I knew I needed to share this exclusive opportunity
with EVERYONE who has followed me on my Bullseye Trades journey, at one point or
another.

I feel like it’s my responsibility to give you the proper equipment to protect AND grow your
account during this unpredictable market climate..

And, that’s why for 48 hours ONLY, I am giving you the opportunity to gain access to my
Bullseye Trades, FOREVER - for ONE payment of $399.




I’m doing this to simply demonstrate 1 fact: Bullseye is consistently exploding with new
ideas and profitable trading opportunities, (despite what the heck is going on out there..)
and I want YOU to be a part of it.

Don’t you?

Click here to learn more about everything you’ll GAIN from this members only upgrade.

Let’s come out on top of this thing, together!


Jeff Bishop
BullseyeOptionTrading.com




                                                                        RagingBull, LLC
                                                            62 Calef Hwy. #233, Lee, NH 03861


                                                        Unsubscribe from all RagingBull emails




Neither Bullseye Trades nor RagingBull.com, LLC (publisher of Bullseye Trades) is registered as an investment adviser nor a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is

                                                                    Attachment K                                                     PX 8, 574
                    Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 80 of 157




solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any

user's particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an

offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this

website must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with

respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and information

included on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or

warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness,

timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or

information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be

discussed on this website or newsletter. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and

losses reported are actual figures from the portfolios Bullseye Trades manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Bullseye Trades you will need to contact us http://www.ragingbull.com/contact/ if you want to cancel your subscription.

Opting out of emails does not remove you from your service at Bullseye Trades.




                                                                         Attachment K                                                   PX 8, 575
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 81 of 157

Reminder - Your Bootcamp Training Package Awaits!
 From:             Jeff Bishop <support@ragingbull.com>
 To:
 Date:             Fri, 10 Apr 2020 10:02:28 -0400




     Hello!
     Jeff Bishop here once again.


     I wanted to make sure you got your hands on this
     gift while this free access link is still available.




     It’s true what they say you know…
     Long term profitability really isn’t possible in the
     stock market without a STRATEGY.
     You don’t just stumble your way into these kinds of
     gains.




                                              Attachment K           PX 8, 576
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 82 of 157




It took years to cultivate a strategy that yielded these
kinds of results in my portfolio.
It really wasn’t until I learned the power of a high conviction
options strategy that I began making my millions.

My guess is, you already knew about the potential
with trading options. That’s why you’re here!
But... What most traders are missing is the “framework”.
This is exactly why the overwhelming majority of
traders lose money in the markets.
My Total Alpha Bootcamp Training Series is a framework that can be
followed by any level trader.
I’m thrilled to be providing you with access to this
training resource absolutely free today.
Just click the link above, enter your email address,
and we’ll send you an email with access to the
Bootcamp training package right away.
I hope you’ll take advantage of this invaluable
resource while you still can!
                    Access Total Alpha Bootcamp Training Videos Now

Click Here To Confirm




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an

                                                  Attachment K                               PX 8, 577
               Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 83 of 157




investment adviser nor a broker/dealer with either the U. S. Securities & Exchange
Commission or any state securities regulatory authority. Users of this website are advised that
all information presented on this website is solely for informational purposes, is not intended to
be used as a personalized investment recommendation, and is not attuned to any specific
portfolio or to any user's particular investment needs or objectives. Past performance is NOT
indicative of future results. Furthermore, such information is not to be construed as an offer to
sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their
own independent financial advisors with respect to any investment decision. The reader bears
responsibility for his/her own investment research and decisions, should seek the advice of a
qualified securities professional before making any investment, and investigate and fully
understand any and all risks before investing. All opinions, analyses and information included
on this website are based on sources believed to be reliable and written in good faith, but
should be independently verified, and no representation or warranty of any kind, express or
implied, is made, including but not limited to any representation or warranty concerning
accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake
no responsibility to notify such opinions, analyses or information or to keep such opinions,
analyses or information current. Also be aware that owners, employees and writers of and for
RagingBull.com, LLC may have long or short positions in securities that may be discussed on
this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures
from the portfolios Raging Bull manages on behalf of RagingBull.com, LLC.




If you no longer wish to receive our emails, click the link below:

Unsubscribe from this list


62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                       Attachment K                                  PX 8, 578
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 84 of 157




                  ATTACHMENT L




                                                          PX 8, 579
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 85 of 157

48 Hour Flash Sale!
 From:                    Nathan Bear <support@ragingbull.com>
 To:
 Date:                    Wed, 01 Apr 2020 11:31:22 -0400




     Last month, I launched my brand new service: LottoX.

     I launched it in response to demand from my members, who have made thousands and
     even tens of thousands on my LottoX alerts in the past few years.

     I needed to give this strategy its own due diligence!

     But it’s true, it was out of a lot of people’s price ranges.

     I know this is worth $1,499 a year, but for many, it was too much.

     Maybe you were someone that saw that price tag and thought…

             “I wish I could trial this service for a few months to make sure it’s what I want”

                                 “This is just a little too far out of my price range”

                                       “Nate, do you have a quarterly offer?”

     I don’t USUALLY, but today - yes, yes I do.

     I’m offering you the opportunity to join LottoX QUARTERLY.


     It’s the perfect trial!

     The system that returns 35%, 45% and 108%... all in the SAME DAY!




     At least take 5 minutes and see everything you’d receive with this trial.

     It’s the full package, and at a quarter of the price!


                                                      Attachment L                       PX 8, 580
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 86 of 157

It’s truly too good to be true...

But LottoX has proven to be such a lucrative system, returning profits in both bull and bear
markets... I had to share with you as soon as possible.

This deal is only lasting 48 hours.

Anything more than that and I’d be losing money.

Heck, I already am!

Join LottoX TRIAL Right Now!


Nathan Bear
Weekly Money Multiplier




                                                                            RagingBull, LLC

                                                                62 Calef Hwy. #233, Lee, NH 03861


                                         Click Here to stop receiving emails from support@ragingbull.com
                                                           Unsubscribe from all RagingBull emails




Neither Nathan Bear nor RagingBull.com, LLC (publisher of Weekly Money Multiplier) is registered as an investment adviser nor a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is

solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any

user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or

viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with

customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT

indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a

recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or

not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her

own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully

understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and

written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to

any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify

such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for

                                                                        Attachment L                                                        PX 8, 581
                   Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 87 of 157




RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such

representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses

reported are actual figures from the portfolios Nathan Bear manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Weekly Money Multiplier you will need to go to your subscriptions list inside the RagingBull Dashboard if you want to

cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




                                                                       Attachment L                                                 PX 8, 582
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 88 of 157

Coincidence? I Think Not.
 From:                   Bullseye Trades <support@ragingbull.com>
 To:
 Date:                   Thu, 02 Apr 2020 17:02:05 -0400




     You’ve heard him say it once… And you’ll hear him
     say it again.

     And at this point you might even be tired of hearing
     it.

     But guess what? This ONE thing made him $1.4 million in 2019 and has him on
     pace for another $1 million+ year.



     Each and every day, Nathan Bear is dialed into the
     markets at the opening bell - watching his LottoX
     scanner like a hawk.

     It allows him to detect the absolute best
     opportunities in the market, and then he uses his
     expertise and experience to execute for maximum
     gains.

     Focusing on his LottoX scanner took him from
     $40,000 in trading debt, to a multimillionaire in what
     felt like overnight.
                                                     Attachment L                  PX 8, 583
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 89 of 157



And Tyler has an eerily similar story...

“Nathan is by far the best investment I’ve made
since I started trading about a year ago. I was down
about $15,000 on my own and I just made the
minimal investment of an unlimited lifetime
assistance from Nathan. Since Tuesday when I
joined, I’ve doubled my $2,000 investment in one
week” - Tyler D.

He was down $15,000 on his own, and after one
week with LottoX he’s doubled his investment.

Coincidence? I think not.

So just imagine what your account would look like in
3 months after taking Nathan up on his limited time Quarterly
Offer!



With this deal, he’s giving you a total of 90 trades (5 per week)
that all have the potential to 2x and even 3x your money.


90 days of access to this ONE million dollar system!



But this LottoX Quarterly Deal closes tomorrow at
midnight… So it’s time to take action.

Jump in NOW.




Jeff Bishop
BullseyeOptionTrading.com




                                                   Attachment L     PX 8, 584
                 Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 90 of 157
None of our traders, educators, coaches, forum moderators, employees, agents, nor
RagingBull.com, LLC (publisher of Bullseye Trades) are registered as investment advisers nor
a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational
purposes, is not intended to be used as a personalized investment recommendation, and is
not attuned to any specific portfolio or to any user's particular investment needs or objectives.

The owners, employees and writers of RagingBull.com may engage in securities trading that is
discussed or viewed on this website, but all such individuals are buying and selling such
securities for their own account.

These individuals do not engage in any trades with customers. The buying and selling of
securities by these individuals is not part of a regular business of buying and selling securities.
Past performance is NOT indicative of future results. Furthermore, such information is not to
be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as
a recommendation to buy, hold or sell (short or otherwise) any security. All users of this
website must determine for themselves what specific investments to make or not make and
are urged to consult with their own independent financial advisors with respect to any
investment decision.

The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and
information included on this website are based on sources believed to be reliable and written
in good faith, but should be independently verified, and no representation or warranty of any
kind, express or implied, is made, including but not limited to any representation or warranty
concerning the accuracy, completeness, correctness, timeliness or appropriateness. In
addition, we undertake no responsibility to notify such opinions, analyses or information or to
keep such opinions, analyses or information current.

Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have
long or short positions in securities that may be discussed on this website or newsletter, but all
such positions are held for such representative’s own account. Past results are not indicative
of future profits. Any table or data is accurate, though not every trade is represented. Profits
and losses reported are actual figures from portfolios each trader manages individually and not
on behalf of RagingBull.com, LLC.

Although our employees may answer your general customer service questions, they are not
licensed under securities laws to address your specific investment situation. No
communication by our employees or agents to you should be deemed as personalized
financial advice.

This information is protected by the copyright laws of the United States, and international
treaties. This information may only be used pursuant to the subscription agreement, and any
reproduction, copying, or redistribution (electronic or otherwise, including on the world wide
web, by email, or via social media), either in whole or in part, is strictly prohibited without the
express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861,
USA.

If you have a current active subscription with Bullseye Trades will need to contact us here if
you want to cancel your subscription. Opting out of emails does not remove you from your
service at bullseyeoptiontrading.com.

If you no longer wish to receive our emails, click the link below:
Unsubscribe

62 Calef Hwy #233 Lee, New Hampshire 03861 United States

                                                                     Attachment L                       PX 8, 585
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 91 of 157




                           Attachment L                   PX 8, 586
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 92 of 157




                 ATTACHMENT M




                                                          PX 8, 587
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 93 of 157

[Invitation Inside] We’ve Never Done This Before
 From:              Raging Bull All Access <support@ragingbull.com>
 To:
 Date:              Mon, 06 Apr 2020 08:10:48 -0400




     Happy Monday, Trader! Jeff Bishop here.

     For the last 8 months, Dave Lukas has lurked in the shadows as RagingBull’s secret
     weapon.

     Most of our millionaire traders, myself included, are extremely active in the markets. Heck,
     sometimes I put on a dozen trades in any given day.

     But the truth of the matter is: some work out, and some don’t.

     But that’s what trading boils down to... Right?

     Dave has a thing or two to say about that.

     You see, Dave will ONLY take a trade if the stars align… If everything sets up just right,
     and he has 100% conviction that he’s going to walk away with a hefty profit.

     And because of that, he’s been coined the Most Consistent Trader on Wall Street.

     His system has afforded him a bulletproof 90% win rate over the last decade, and a 100%
     win rate over the last 8 months that he’s been at RagingBull.

     And he came to me the other day with a proposition that I just couldn't refuse…

     But this is extremely time sensitive.

     The recent market selloff has put us smack dab in the middle of the greatest wealth
     building opportunity in history… And you and I may not live to see another one like it.

     But hold on.

     Dave isn't simply suggesting that you go on a buying frenzy and hope for the best.

     He’s got his sights set on THREE extremely high conviction trades, that he’s pinpointed as
                                         Attachment M                         PX 8, 588
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 94 of 157
                                      massive wealth building opportunities.

And sure, traders like me offer up trades all the time with huge profit potential… But I’m not
the guy who shoots with 100% accuracy.

That’s why Dave is the only man for this job.

This Wednesday, April 8th, he’s going to tell you exactly how you can get your hands on
these wealth multiplying trades.


Dave has NEVER done something like this before. WE have never done something like
this before.

Click here right now to secure your spot at the event, and learn how to capitalize on this
small window of opportunity.



The RagingBull.com Team




                                                          RagingBull, LLC

                                                62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiving emails from support@ragingbull.com
                                            Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
this website are advised that all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's
particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their own independent financial
advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and

                                                      Attachment M                                        PX 8, 589
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 95 of 157




fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any representation or
warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current.
Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging
Bull manages on behalf of RagingBull.com, LLC.




                                                      Attachment M                                  PX 8, 590
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 96 of 157

, Make 3X Your Money in 3 Months
 From:           Raging Bull All Access <support@ragingbull.com>
 To:
 Date:           Tue, 07 Apr 2020 15:44:02 -0400




     ,
     We bet you’ve heard this quote before...
     “Be fearful when others are greedy and greedy when others are fearful.”
     ~ Warren Buffet
     Well, we just put together your biggest opportunity to get greedy in 2020.
     Allow us to explain...
     While the market was roaring to all-time highs, Buffet was sitting on his laurels for
     more than 3.5 years and accumulating a record $128.2 billion in cash.
     Like anyone else, Buffet didn’t have a crystal ball. But he saw something that
     most people simply could not.
     As most people were busy trying to catch the tail end of the bull market’s
     momentum, Buffet was quietly getting prepared.
     And now, the moment he was preparing for is here.
     We’ve just witnessed one of the biggest and fastest selloffs in the history of the
     stock market.
     And that means that now is one of the biggest buying opportunities of the decade,
     as many stocks will return over 5X their current value over the next 10 years.
     The Oracle of Omaha is set to make a big purchase in 2020— are you?
     Here at RagingBull, we sure as heck are!
     In fact, we can do way better.
     Well, Dave Lukas can…
     Tomorrow, April 8th at 2pm EST, he will reveal...




     Dave wants to show you how you could 3x your money in just 3 months.
     Dave is a serial entrepreneur, business owner, and a legendary investor in his
     own right.
     And while we could brag all day about Dave, his track record does all the talking
     for him.
                                        Attachment M                      PX 8, 591
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 97 of 157

Over the last 8 months, Dave’s system has yielded him an unheard of 100% win rate.
Similar to Buffet, Dave holds his positions somewhat longer term.
He uses principles of value investing to help him in setting up trades on the best
companies for his strategy.
However, unlike Buffet, Dave generates cash flow consistently without waiting
decades to bank his returns.
Dave holds each of his positions for an average of 2.9 months.
His next 3 trades go live on Monday, and you don’t want to miss them!
Click here to register for his event happening tomorrow at 2pm EST.
Learn how you could triple your money in just 3 months.



                                       These Technical Analysis Tricks Anticipate
                                                  Market Direction
                              By Dave Lukas of Options Profit Planner



The few simple indicators that Dave shares today could mean the difference
between being an extremely profitable trader and a perennial loser.
Continue reading...



                                             Buy The Dip, Or Sell The Rip?
                                By Kyle Dennis of Biotech Breakouts



We still don’t know the full economic impact of COVID-19, but Kyle reveals why
it’s not necessary to pick the direction of the S&P 500 to make money in the
market.
Continue reading...



                                           What To Do If The Market Rallies
                                  By Jason Bond of Weekly Windfalls



While it's possible the market could go lower, Jason reveals one strategy that
could generate high returns if the market rallies. Best of all, you could still make
money with it if the market goes down.
                                                 Attachment M                       PX 8, 592
          Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 98 of 157
Continue reading...



                                                Part II: Protect Your Profits From
                                                          Volatility Swings
                                          By Jeff Williams of Penny Pro



If your timing is off, it won’t matter if you picked the right stocks. The two
strategies Jeff shares today have helped him return quadruple digits on one of his
accounts this year.
Continue reading...



To Your Success,

The RagingBull.com Team




                                                          RagingBull, LLC
                                                62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiving emails from support@ragingbull.com
                                            Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
this website are advised that all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's
particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their own independent financial
advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any representation or
                                                      Attachment M                                        PX 8, 593
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 99 of 157




warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current.
Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging
Bull manages on behalf of RagingBull.com, LLC.




                                                      Attachment M                                  PX 8, 594
               Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 100 of 157

I need to see the proof
  From:                     Total Alpha <support@ragingbull.com>
  To:
  Date:                     Wed, 08 Apr 2020 08:21:03 -0400




      When I first heard about Dave Lukas 100% win rate, I rolled my eyes.




      Dave if you’re reading this, I’m sorry! I was a doubter!

      I looked at the data though, and it is insane - but it’s also true.

      Dave’s not caught up in gloating about his perfect record, though, he’s been grinding for
      two weeks preparing to reveal what he’s calling the biggest wealth building opportunity he’s seen in
      YEARS.


      As a longer term investor, Dave knows how to pick his moments.

      He coils, and then he strikes.

      Today at 2pm ET he’ll be revealing 3 stock picks that could 3X your wealth in 3 months or less.


      I know even the most skeptical will click this link and make sure they’re on this list.

      It’s too intriguing not to!




      There we goooooo… I knew you’d do it!

      Last Chance to Secure a Spot.


      3X wealth building opportunity revealed at 2pm ET TODAY!



      Jeff Bishop


                                                        Attachment M                                    PX 8, 595
                  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 101 of 157




                                                                            RagingBull, LLC
                                                                62 Calef Hwy. #233, Lee, NH 03861


                                         Click Here to stop receiving emails from support@ragingbull.com
                                                           Unsubscribe from all RagingBull emails




Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Total Alpha Trading) is registered as an investment adviser nor a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is

solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any

user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or

viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with

customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT

indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a

recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or

not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her

own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully

understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and

written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to

any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify

such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for

RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such

representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses

reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Total Alpha Trading you will need to go to your subscriptions list inside the RagingBull Dashboard if you want to cancel

your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




                                                                         Attachment M                                                   PX 8, 596
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 102 of 157

Dusty, Your Triple Threat Primer
 From:                Raging Bull Insider <insider@ragingbullinsider.com>
 To:
 Date:                Wed, 08 Apr 2020 12:02:37 -0400




     Dear Dusty, —Jeff Bishop here.

     Very few people have been able to accurately predict the market better than Dave
     Lukas.
     His Fractal Energy Indicator has propelled him to the highest win-rate out of any trader
     here at RagingBull.
     Last I heard, Dave hasn’t had a losing position in months!
     Yes, even during this unprecedented time of market volatility.
     If you’re not registered to watch him live at 2 PM ET—then do so now.
     He’ll be unveiling Triple Threat, the only program we have designed to triple your account, with three trades, in
     three months or less.
     If you haven’t registered yet, do so here.
     Since we have some time until Dave goes live, I asked him to send me some info
     on Fractal Energy to pass along to you. And he agreed.
     Here it is:
     What Is Fractal Energy
     Fractal Energy is the cornerstone indicator of my trading system. I use it to
     pinpoint key market reversals.
     The power of fractals allows me to determine the strength of trends and how
     much “life” is remaining in a stock’s movement.
     There are 2 main components of Fractal Energy:
         1. Fractal Pattern
         2. Energy

     And when you use the power of this indicator you will be able to successfully
     determine the strength or weakness of trends on any stock.
     By using Fractal Energy Indicator, I’ve been able to predict this move down and this
     bounce almost perfectly!
     And the way to predict larger market movements is to reference a longer time
     frame to understand what the major trends are doing.
     Let’s take a look at SPY’s with the Fractal Energy plotted...
                                               Attachment M                    PX 8, 597
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 103 of 157




                              Source: Thinkorswim
Here is how this breaks down…
Breaking down what Fractals said about the markets at all time highs:
   • The Fractal Energy indicator dropped to new lows, below the lower
   threshold value of 30
• Markets struggled to continue trend higher, showing weakness in the stock

And the same indicator can alert you to when a stock is exhausted and about to
make a bottom too!
Let’s take a look at how Fractal Energy can spot market bottoms.



                                  Source: Thinkorswim
In this example, AAL is starting to put in a bottoming pattern at the lower bollinger
bands and the Fractal Energy is starting to “charge up” as it climbs back from its
low of 20’s to its highs of 50’s.
Key points from analyzing the stock chart:
     1. The daily bars appear that they are ready to bounce back from the sell-off
2. Higher lows looking to form to confirm uptrend
3. If low is tested, it must hold to give a “double bottom” pattern
4. The Fractal Energy is getting “charged up” showing the stock is ready to trend
again

I just wanted to share with you how Dave applies his indicator to accurately pick
direction, as well, nail down his timing.
But I’m not here to play spoiler.
If you’d like to see how Dave takes his proprietary indicator and turns it into
trading wins…
Well, you just need to be here at 2 PM ET.
It’s not everyday a trader who hasn’t had a losing position in months is willing to
share their secret sauce… but that’s what we have here.
You better believe I’ll be in attendance.
I’ll see you there!




Jeff Bishop

                                             Attachment M            PX 8, 598
                  Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 104 of 157




                                                                           RagingBull, LLC
                                                              62 Calef Hwy. #233, Lee, NH 03861


                                    Click Here to stop receiving emails from insider@ragingbullinsider.com
                                                          Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of RagingBull) is registered as an investment adviser nor a broker/dealer with either the U. S. Securities &

Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for

informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's

particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on

this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The

buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future

results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to

buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are

urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment

research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and all

risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but

should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any representation or

warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions,

analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com,

LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s own

account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures

from the portfolios Raging Bull manages on behalf of RagingBull.com, LLC.




                                                                       Attachment M                                                  PX 8, 599
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 105 of 157

, Meet the Man Crushing the World's Best Hedge Funds
 From:            Raging Bull All Access <support@ragingbull.com>
 To:
 Date:            Wed, 08 Apr 2020 10:54:25 -0400




     ,
     Wall Street won’t let you believe it…
     But the Triple Threat strategy we’re about to share with you today — hands down — topples the
     performance of even the world’s best performing hedge funds.
     And even we’ll admit, that’s saying something.
     In the dog-eat-dog world of Wall Street, where only the savviest of investors
     reach the top, a handful of hedge-funds have consistently thrown down some
     impressive returns.
     The Bridgewater Associates Pure Alpha II fund— a division of the world’s largest
     hedge fund, which makes use of enormous troves of data and lets algorithms
     make investment decisions — has pulled off 12% average historical returns with
     only 3 losing years.
     Private equity-focused Tiger Global Management, the best performer among
     large hedge funds between 2016 and mid-2019, has handed its clients 22.4%
     annually.
     And last but not least, the Renaissance Technologies Medallion Fund has
     averaged 66% annual returns (39% after fees) since 1988.
     But even Renaissance Technologies — led by Jim Simons, the mathematical
     genius who helped develop string theory and broke codes for the National
     Security Agency — looks weak in comparison to Triple Threat.
     But these hedge funds will do anything to keep you from hearing it.
     They will tell you that their secret sauce — whether it’s quant algorithmic models,
     “event-driven” activist endeavors, a private equity focus, or any number of other
     approaches — is the best.
     The problem?
     Wall Street, and the world’s largest hedge funds, have sold you a lie.
     They’ll tell you that you cannot do better.
     But today we're here to show you otherwise.
     How?
                                                Attachment M                     PX 8, 600
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 106 of 157

This man...



That’s Dave Lukas, flying private, thanks to the unheard of 100% win rate he’s achieved over the last 8 months.

Dave is a serial entrepreneur, business owner, and a legendary investor, and he wants to reveal how YOU could 3x your
money in just 3 months.
3X quarterly gains quickly put 12%, 22.4%, and 39% annual hedge fund gains to
bed.
A 12%, 22.4%, and 39% increase on a $3,000 investment is $3,360, $3,672, and
$4,170 respectively in one year. Not bad.
But have a look at what Dave’s trades could potentially do for you…
    • 3 multiplied by a $3,000 investment is $9,000 in 3 months.
    • 3 multiplied by a $5,000 investment is $15,000 in 3 months.
    • 3 multiplied by a $10,000 investment is $30,000 in 3 months.

These are impressive ROIs, and you can follow straight along with Dave as he
puts his trades into play.
But you have to hurry…
Dave is about to place his next 3 trades, and he’s going LIVE to tell you all about
it at 2 pm ET today.
Click here to register for Dave’s Triple Threat event happening today at 2pm EST.
Learn how you could triple your money in just 3 months.




                                           [Leaked] PENN Teachable Moment
                                           By Jason Bond of Jason Bond Picks




Thanks to a scanner Jason uses to consistently narrow down a field of stocks from 5,000-6,000 (overall market) to just 2 or
3 based on liquidity, % gain, and two specific patterns, he reveals how he scored the following $3,050 Winner In PENN.
Continue reading…



                                        This Is How You Pick Up Enormous Wins
                                                   In Volatile Markets
                                       By Nathan Bear of Weekly Money Multiplier




Nathan Bear reveals how he spent days meticulously planning his 200% win in remote document signing stock, DOCU,
rather than blindly picking it randomly off a list of stocks.
Continue reading…

                                                  Attachment M                                     PX 8, 601
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 107 of 157


                                                    These 3 IPOs Could Pop During Quarantine
                                                          By Ben Sturgill of IPO Payday


Much like Ben’s $4,000+ win on a Chewy (CHWY) trade from last week, he’s eying plays in a few other IPOs this week
that are actually benefiting positively from the CONVID-19 quarantine we’re currently experiencing.
Continue reading…




                                      The 7 Ways Angels Find Great Company Founders to Invest In

                                                 By Jeff Bishop of Angel Insights



Jeff reveals why betting on the right people behind a startup is critical and what
he looks for in a founder to put his hard-earned money behind.
Continue reading…



To Your Success,

The RagingBull.com Team


                                                          RagingBull, LLC
                                      62 Calef Hwy #233 Lee, New Hampshire 03861 United States


                                         Stop receiving exclusive emails from Raging Bull All Access




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this
website is solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific
portfolio or to any user's particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or
otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult
with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research
and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any and
all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to
notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and
writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter. Past results are
not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Raging Bull manages on behalf of RagingBull.com, LLC.




                                                         Unsubscribe from all RagingBull Emails




                                                                  Attachment M                                                    PX 8, 602
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 108 of 157




                                                          RagingBull, LLC
                                                62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiving emails from support@ragingbull.com
                                            Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
this website are advised that all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's
particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their own independent financial
advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any representation or
warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current.
Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging
Bull manages on behalf of RagingBull.com, LLC.




                                                       Attachment M                                    PX 8, 603
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 109 of 157




                  ATTACHMENT N




                                                           PX 8, 604
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 110 of 157

Fade The Rally - Total Alpha Midday Update
 From:                Total Alpha <support@ragingbull.com>
 To:
 Date:                Fri, 03 Apr 2020 13:32:27 -0400




     Good afternoon trader,


     Today’s jobs numbers showed unemployment ticking up, but likely don’t paint a full
     picture.
     Initially, markets took the information in stride. Then, as we’ve talked about throughout the
     past week, the different turning points grabbed hold and pushed equities lower. Small caps
     continue to hemorrhage, leading us on the way down. They’ll be a good one to watch for a
     potential turn around in the markets.
     I’m a bit surprised at the weakness in the markets given how poorly the VIX has done
     today. It may be that traders are getting lulled into a false sense of security by the market
     not going limit down every day.
     Crude continues its rally off the bottom when Trump announced potential easing on the
     supply front. That really created the short-covering rally more than anything else. The
     energy stocks are going to start going under one by one.
     I’ve got a lot of trades expiring today, only a few that I need to manage. Otherwise, I’ll be
     watching the close more than anything else at the moment.


     Current Portfolio
     Here are the terminology notes to help you read the snapshots.
     Symbol = Ticker Symbol (Note: the line directly across the ticker symbol summarizes the
     whole position I have. Below it breaks out the position in detail.)
     Last = Current price of the underlying stock
     Mark = Current price of the option
     Trade Price = The price I entered the trade at or net amount if it is an option position with
     multiple legs.
     D’s Open = This is the number of days I have been in the trade
     DTE = Days to expiration. This is how many days are left on the contract
     Delta = This is the amount the entire position will move if the underlying moves by $1
     higher
                                           Attachment N                          PX 8, 605
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 111 of 157

Net Liq = The amount the position is worth right now
PoP = Probability of Profit. This is % chance the contracts will be ITM on expiration day
P/L Open = Profit or loss I have on the trade overall
P/L Day = This is how much I have made or lost today only on a position




New Positions


Iron Condor
AAPL May 1st $205/$210/$270/$275 iron condor for $1.95 - With stocks continuing to
trade in a range, I’ve added an iron condor on Apple today. These strikes give me a wide
range to work with.



                                    AAPL Hourly Chart


QQQ May 1st $155/$160/$200/$205 iron condor for $1.82 - As the markets have started
to retrace, that’s put the QQQ into a midpoint zone that I’m comfortable adding an iron
condor to. I’m getting over 1/3rd the width of the strikes, which is a boon for the short
duration.



                                    QQQ Hourly Chart


Naked options
Sold SPY April 9th $240 put for $4.00 - I don’t think the market is quite ready to break
down. It may still happen, but I want to continue to collect premium as long as the VIX
remains elevated.



                                     SPY Hourly Chart


Calls

                                      Attachment N                        PX 8, 606
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 112 of 157

Long ZM April 24th $120 calls for $14.20 - ZM had some bad news come out related to
potential hacking of their products. Space X asked employees to stop using it. I think it’s
still one of the best out there and no one is about to develop a new one in the interim.
I love this chart right at the 200-period moving average on the hourly chart.



                                      ZM Hourly Chart


Current Positions


Custom
Long REGN April 9th $480 calls for $18.00 & Short REGN April 9th $500 calls for
$18.00 - REGN is getting right up near $500. Now I just need time to expire to get rid of the
remaining premium and get maximum profit (or REGN to just go up way past $500).


Calls
Long INO April 17th $8 calls for $1.49 (Down 22.8%) - INO looked like it was about to
move and then nada. I’ll probably drop this one shortly.


Puts
Long SPY April 17th $260 puts for $15.84 (Flat) - I’ve pared back this position a little bit,
but still want to maintain my hedge in this market.


Iron Condor
TSLA April 17 $330/$340/$540/$550 iron condor for $4.10 (Up 4.6%) - Tesla couldn’t
hold its gains, which leads me to the conclusion that this stock is very weak.
AMZN April 9th $1895/$1900/$2050/$2060 for $4.11 - Amazon is down a decent amount
on the day but not much worse than the overall market. It’s still holding up relatively well
and hasn’t broken through the lowest strikes.
COST April 3rd $275/$280/$297.5/$302.5 iron condor for $2.55 (Up ~100%) - This is the
trade I discussed yesterday. With COST at $290, this is looking sweeet to collect a nice
$20K!


Spreads
SPY April 9th $262/$267 call credit spread for $1.10 - This trade looks pretty darn good
at the moment. I’m starting to shift a little off my bullish stance, but I like to keep a
balanced portfolio.
BA April 9th $110/$115 put credit spread for $1.11 (Down 18.9%) - BA is actually up on
the day. There’s been a lot of news around the stock, so maybe this is the lowest it will go
                                      Attachment N                        PX 8, 607
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 113 of 157
 for now.
 AAPL April 9th $220/$225 put credit spread for $0.88 & AAPL April 3rd $260/$265 call
 credit spread for $2.00 - The call credit spread should expire for maximum profit. The put
 credit spread is still in a great position to make a profit as well.
 SPY April 3rd $252/$254 call credit spread for $0.65 & SPY April 9th $230/$235 put
 credit spread for $1.12 - The call credit spread was a bit of a flier but looks like I’ll collect
 a quick $3,000 there. The put credit spread has time to work. I don’t know that we fall off a
 cliff quite yet until we get some sort of catalyst.
 AMZN April 9th $1990/$2000 call credit spread for $2.10 - This call credit spread is
 outside the normal range of where I expect Amazon to trade and above the highs. It looks
 smart with the market down on the day. As Amazon trades within the range, I’ll continue to
 work this play over and over.
 AMZN April 3rd $1900/$1910 put credit spread for $1.45 & AMZN April 3rd
 $1830/$1840 put credit spread for $2.65 - The lower put spread will expire for maximum
 profit without a problem. The higher one may take some finesse.
 SHOP April 3rd $260/$270 put credit spread for $2.60 (Up 100%) -This trade shouldn’t
 have any problem getting maximum profit, regardless of what the market does these next
 few days.


 I’ve removed the stocks I’m looking at for the time being because it’s changing so much
 day to day that I can’t keep a list that will be of benefit to you.
 Instead, I recommend you find a few stocks that you like, bullish and bearish, maybe 3 on
 each side. Follow them like a hawk. Study how they move throughout the day and the
 setups that occur.

 To YOUR Success!




 Jeff Bishop
 TotalAlphaTrading.com



                                 Members' Core Principles
                                         Jeff Bishop Training Series
Let Jeff Bishop walk you through the most important principles he's developed for success in the markets.

                                          Stock Options Explained
Where do I even start??? Jeff Bishop breaks down the basics of stock options and explain just how to get
                       started. (Exclusive access for Raging Bull members only)


                                           Attachment N                            PX 8, 608
                      Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 114 of 157




                                                                              RagingBull, LLC
                                                                   62 Calef Hwy. #233 , Lee, NH 03861

                                                          Manage Email Preferences | Unsubscribe All*
  * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give us
                                                                      permission to e-mail you again.

                                                        This e-mail was sent to the following lists: Total Alpha




                                                             Questions or concerns about our products?�
                                                             Call or text us on your mobile: 833-265-1270

                                                                       © Copyright 2019, RagingBull

    Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Total Alpha Trading) is registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for
  informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
   such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The buying and selling of
  securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
     information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or
  otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own
independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
 information included on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also
 be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
  newsletter, but all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every
            trade is represented. Profits and losses reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.




                                                                            Attachment N                                                  PX 8, 609
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 115 of 157

Trading The Top - Total Alpha Morning Update
 From:                Total Alpha <support@ragingbull.com>
 To:
 Date:                Wed, 08 Apr 2020 09:08:27 -0400




     Pulling Yourself Out of A Hole


     Yesterday’s market action provided a lot of information and opportunity. I want to cover it in
     today’s newsletter as I think it provides some valuable insights into how to both manage
     trades and risk.
     Let’s start with the obvious. After two weeks of bouncing off the bottom, we had another
     handful of ridiculous short-covering rallies recently on a daily basis. That leads to
     exhaustion at some point.
     The recent squeeze caught me badly on the wrong side of it and I wound up giving back a
     lot of hard-earned profits in a short period of time. Every trader dreads seeing that
     happen.
     For the moment, let’s assume I didn’t know when that would happen. How do I know when
     a potential top has formed and what’s the play?
     There’s no clear cut answer that covers all scenarios and cases. However, there’s some
     broad themes you want to see:
         • General weakness in the market - These often come in failures to hold the line in the
         first 30-60 minutes of the day (opening auction anyone???)
         • Divergence with volatility - With large equity moves you should expect similar moves
         in the VIX. When you don’t see that, it tends mean one of the two is wrong (stocks
         usually)
         • One major market isn’t playing along - Between the S&P 500, Russell 2000, Nasdaq
         100, or Dow Jones Industrial Average, when one or more shows a lot of weakness,
         that’s usually a sign.


     So let’s turn to the SPY and see what we’ve got.



                                             SPY 5-Minute Chart


     You can see that by 10:30 am, the market pretty much crapped out. By 11:00 am it had
                                                Attachment N                     PX 8, 610
       Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 116 of 157
already made a low. We got a retracement midday, but otherwise, the market fell straight
from midday into the close.
Right out of the gate we see there’s a lot of weakness. When you get the second 30
minutes of the day closing below the first 30 minutes, that tends to indicate bearishness.
Now, let’s turn to the VIX.


                                      VIX 5-Minute Chart


Here’s where the real tell is. The VIX opened essentially flat on the day while the market
opened up hundreds of points. That means traders came in to buy option protection on a
pretty bullish open. They do that when they feel the market’s run its course.
You and I don’t have the money to move the VIX. To get that to move you need deep
pockets. I’m talking fund and big bank money. So, when they’re buying protection against a
huge pop in stocks, that’s when you need to take notice.
Note: All the major markets did open up roughly the same, so that wasn’t a factor this go
around. Nevertheless, it’s still something to pay attention to.
Let’s say I’ve got enough together that I want to set up a trade. How would I go about
doing that?
Well, there were two places to work your magic.



                                     SPY 5-Minute Chart


If you found enough conviction early enough in the day, you could have taken bearish bets
around 10:00 am with a stop against the high of the day.
The second spot would have been the retracement back at midday. Again, the stop would
have been above the high of the day.
In both cases, I’m taking the trade with small amounts of upside risk but large amounts of
downside reward.
One way to set this up would be to use the turning points in the day we’ve discussed
recently. We know there’s typically a mid-morning turn. You could take a small bearish
position at 10:00 am. Then take half (or more) off at the turning point around 11:00 am (if
you caught it at 10:30 am that works just fine).
You can use those profits to load up again on the midday retracement, again with a stop
above the high of the day. If you measure it out right, even if you get stopped out, you’ll still
walk away with profits from the first move.
Let’s say the trade never retraces. That’s ok too. You’ve locked in a portion of the profits
with a remaining amount that can ride the market lower.

                                        Attachment N                          PX 8, 611
       Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 117 of 157

You can actually see I did just that. The majority of my bearish trades came on around
10:00 am. I took off my older SPY puts around 10:30 am. Around 12:00 pm (12:08:43 pm
to be exact) I added more SPY puts, which I collected a $5,490 profit on around 2:30 pm.
In fact, the AAPL call credit spread I sold just before 10:00 am I took off at 3:30 pm for a
huge $10,400 profit.
All of what I’ve talked about here use the very same tools we’ve gone over the last week.
Take some time to read through the intraday charts and get a feel for where you think
things are going. Analyze the movement and write down your thoughts.
This type of journaling will quickly make you much better at reading the markets than you
ever dreamed possible!


Current Portfolio
Here are the terminology notes to help you read the snapshots.
Symbol = Ticker Symbol (Note: the line directly across the ticker symbol summarizes the
whole position I have. Below it breaks out the position in detail.)
Last = Current price of the underlying stock
Mark = Current price of the option
Trade Price = The price I entered the trade at or net amount if it is an option position with
multiple legs.
D’s Open = This is the number of days I have been in the trade
DTE = Days to expiration. This is how many days are left on the contract
Delta = This is the amount the entire position will move if the underlying moves by $1
higher
Net Liq = The amount the position is worth right now
PoP = Probability of Profit. This is % chance the contracts will be ITM on expiration day
P/L Open = Profit or loss I have on the trade overall
P/L Day = This is how much I have made or lost today only on a position




New Positions


Spreads
AAPL April 17th $245/$250 put credit spread for $1.00 - This rounds out the call credit

                                       Attachment N                         PX 8, 612
       Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 118 of 157
spread I have on Apple with the $265/$270 call strikes for the same expiration date and a
$1.05 credit. That gives me roughly 40% of the total spread width as a credit to work with.
Note: This is what I had described when I said that I wanted to collect 20% premium on
either side.



                                      AAPL Hourly Chart


Current Positions


Iron Condor
QQQ May 1st $155/$160/$200/$205 iron condor for $1.82 (Down 39.7%) - The Qs
finished yesterday below $200. That still seems to be their big resistance point. The trade
has a lot of time left. Until it closes above the strikes I plan to let it keep working.
Notice I’ve already got my order in to take this trade off at ~30% max profit.
TSLA April 17 $330/$340/$540/$550 iron condor for $4.10 (Down 6.2%) - Tesla, you
saucy minx. It finished the day at $545, which is still below the upper strike. I’m not out of
this trade yet, but I did reduce the call credit spreads from 100 to 60 contracts.
Spreads
AMZN April 9th $2050/$2060 call credit spread for $2.14 & AMZN April 9th
$1990/$2000 call credit spread for $2.10 & AMZN April 17th $2020/$2030 call credit
spread for $2.05 - Amazon finished the day just above $2000. I’ll consider taking off the
lower credit spread today if we don’t get a selloff. Otherwise, this one may be too late to
save. The other two though are looking nice!
BA April 9th $110/$115 put credit spread for $1.11 (~Up 100%) - Looking to collect a
nice $11,000 profit here!
AAPL April 9th $220/$225 put credit spread for $0.88 & AAPL April 17th $265/$270
call credit spread for $1.05 & AAPL May 1st $270/$275 call credit spread for $1.07 -
Apple finished yesterday below $260. That looks to be a critical point for the stock. Right
now everything looks good. It’s a matter of watching to see how the market reacts this
week.
SPY April 9th $273/$278 call credit spread for $1.80 & SPY April 17th $285/$290 call
credit spread for $1.10 - The SPY finished yesterday around $265. It couldn’t hold the
gains for the day, which shows me it has a lot of weakness. That makes me want to add
some more far out-of-the-money call credit spreads potentially.


I’ve removed the stocks I’m looking at for the time being because it’s changing so much
day to day that I can’t keep a list that will be of benefit to you.
Instead, I recommend you find a few stocks that you like, bullish and bearish, maybe 3 on
each side. Follow them like a hawk. Study how they move throughout the day and the
setups that occur.
                                         Attachment N                      PX 8, 613
                Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 119 of 157


    To YOUR Success!




    Jeff Bishop
    TotalAlphaTrading.com



                                                         Members' Core Principles
                                                                       Jeff Bishop Training Series
 Let Jeff Bishop walk you through the most important principles he's developed for success in the markets.

                                                                         Stock Options Explained
 Where do I even start??? Jeff Bishop breaks down the basics of stock options and explain just how to get
                        started. (Exclusive access for Raging Bull members only)



                                                                              RagingBull, LLC
                                                                   62 Calef Hwy. #233 , Lee, NH 03861

                                                          Manage Email Preferences | Unsubscribe All*
  * Unsubscribe All will block our premium alert service from sending you any e-mails in the future, you will need to contact support to give us
                                                                      permission to e-mail you again.

                                                        This e-mail was sent to the following lists: Total Alpha




                                                             Questions or concerns about our products?�
                                                             Call or text us on your mobile: 833-265-1270

                                                                       © Copyright 2019, RagingBull

    Neither Jeff Bishop nor RagingBull.com, LLC (publisher of Total Alpha Trading) is registered as an investment adviser nor a broker/dealer with either the U. S.
Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for
  informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all
   such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The buying and selling of
  securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
     information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or
  otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own
independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before investing. All opinions, analyses and
 information included on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also
 be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or
  newsletter, but all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every
            trade is represented. Profits and losses reported are actual figures from the portfolios Jeff Bishop manages on behalf of RagingBull.com, LLC.



                                                                           Attachment N                                                        PX 8, 614
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 120 of 157




                           Attachment N                    PX 8, 615
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 121 of 157




                  ATTACHMENT O




                                                           PX 8, 616
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 122 of 157

Get Your Facts Straight
 From:               Jason Bond <jason@jasonbondpicks.com>
 To:
 Date:               Fri, 10 Apr 2020 10:48:01 -0400




     Facts #1: Dave Lukas hasn't lost a single trade in 8 months.

     Fact #2: He’s offering you the opportunity to get your hands on his three favorite trades,
     with 100% profit targets, for just $199.

     I do not know ANY other trader that is willing to offer you the same thing.

     Here’s the way I see it.

     If the past is any indication of the future… Then Dave will have no problem delivering these
     three money doubling trades on a silver platter.

     A puny $500 in each of these three trades could pay for that $199 entry fee with $1,300 left
     over.

     So ask yourself this...

     Are you really going to pass up the opportunity to double your money three times over?

     You’d rather save the $199 and bet against a guy who hasn't been wrong in 8 months?

     I love gambling just as much as the next guy, but that sure as hell isn't a bet I’m willing to
     take.

     I’m all in on Dave.




     So click here right now to see what he has to offer, because, here’s the thing.

     His trades are being released on Monday morning. Once that happens… There’s no going
     back.

     The Triple Threat offer will be gone.. Over… FINTO.

                                                  Attachment O                     PX 8, 617
            Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 123 of 157

The trades will pass you by and you’ll just have to watch as they take off without you.

We’re offering you an opportunity to get in before that happens, but you’ve got to act right
now.

All the details are right here.


Jason Bond
JasonBondPicks.com




                                                                            RagingBull, LLC

                                                                62 Calef Hwy. #233, Lee, NH 03861


                                      Click Here to stop receiving emails from jason@jasonbondpicks.com
                                                           Unsubscribe from all RagingBull emails




Neither Jason Bond nor RagingBull.com, LLC (publisher of JasonBondPicks) is registered as an investment adviser nor a broker/dealer with either the U. S.

Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is

solely for informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any

user's particular investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or

viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with

customers. The buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is NOT

indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a

recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or

not make and are urged to consult with their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her

own investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and fully

understand any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and

written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to

any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify

such opinions, analyses or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for

RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such

representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses

reported are actual figures from the portfolios Jason Bond manages on behalf of RagingBull.com, LLC.



If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your subscription. Opting out of emails does

                                                                        Attachment O                                                        PX 8, 618
                Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 124 of 157




not remove you from your service at JasonBondPicks.com.




                                                          Attachment O     PX 8, 619
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 125 of 157




                  ATTACHMENT P




                                                           PX 8, 620
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 126 of 157

, Read This Before Your Next Trade
 From:             Raging Bull All Access <support@ragingbull.com>
 To:
 Date:             Thu, 02 Apr 2020 17:25:33 -0400




     Dear ,

     The U.S. stock market is starting Q2 in the same fashing Q1 ended...

                                              SHARPLY LOWER.

     However, that doesn’t mean your account needs to suffer.

     In fact in March, Kyle Dennis went on to make more than $477K in trading profits.




     And he didn’t do it by shorting the market either.

     No joke.

     Kyle was able to rack up nearly $500K in profits by trading stocks related to the COVID-19
     pandemic and the new economy it’s created.

     So while most people are seeing these type of headlines:




     They are totally missing out on what Kyle believes is a hidden bull market.

     Now if you missed last month’s profit grab in the market...

     ...we’re sorry to hear.
                                                     Attachment P              PX 8, 621
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 127 of 157


But believe it or not, Kyle expects more trading opportunities in April.

And possibly, even bigger profits.

To get you ready, Kyle is putting together an online meetup.

It’s 100% free to register.

Not only will he address the state of the market...

...but he’ll also be sharing where he’s making the most money, how you can find these
trades, and how to replicate his success.

It’s all going down shortly.

Make sure you’re there.

Don’t miss this.




                                                          RagingBull, LLC
                                                62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiving emails from support@ragingbull.com
                                            Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
this website are advised that all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's
particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their own independent financial

                                                      Attachment P                                        PX 8, 622
             Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 128 of 157




advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any representation or
warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current.
Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging
Bull manages on behalf of RagingBull.com, LLC.




                                                      Attachment P                                  PX 8, 623
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 129 of 157

Urgent: Hidden Biotech Jackpots in “A Recession Unlike Any Other”
 From:                Raging Bull All Access <support@ragingbull.com>
 To:
 Date:                Fri, 03 Apr 2020 14:54:59 -0400




     Dear trader,
     Brace yourself...
     What you’re about to receive from us here today may be the most blunt trading
     advice you’ve received all year.
     These are unprecedented times in the market, which is why we’ve put together a very
     critical briefing to provide you with an opportunity to glimpse a few of the most urgent potential biotech
     jackpots that we could round up.
     In fact, the explosive strategies we’ve just leaked with our youngest but
     nevertheless sensational 7-figure trading expert, Kyle Dennis, have already trickled out
     to the far corners of the web.
     We aired Kyle’s State of the Market address just a few days ago, and it’s garnered some of
     our very highest click-throughs in the history of RagingBull… in just a few short days!
     The fact is, there’s some really ugly market action out there right now and the
     possibility that things are about to get worse is high.
     A group of Bank of America analysts just announced yesterday that the coming
     recession “appears to be deeper and more prolonged than we were led to believe
     just 14 days ago when we last updated our forecasts, not just in the US but
     globally as well.”
     Because, here’s the thing... unemployment rates are currently through the roof. The
     number of new jobless claims soared to over 10 million in the last two weeks of
     March.
     In the end, this group of BofA analysts anticipates that the number of job losses
     will reach as many as 20 million as businesses all throughout the country are
     forced to coil in the midst of the government's most sincere attempts to constrain
     the deadly CONVID-19 pathogen.
     The worst part is that, while the market is still chugging away and trying to regain
     lost ground, a lot of the most alarming numbers aren’t even baked into the data
     yet.
     The U.S. nonfarm payrolls released today isn’t even a full reflection of the
     damage to the U.S labor market. That data was put onto paper before the outbreak

                                                        Attachment P                        PX 8, 624
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 130 of 157

reached its current peak.
But while these analysts don’t anticipate a big pop in the overall market until Q4
of 2020, you don’t have to struggle in a shrinking economy over the next two
quarters…

There’s a Catalyst Goldmine in the Middle of This Bear Market… And It Could Mint a New Generation of Millionaires
Because this market is going haywire, traders based everywhere from Lincoln,
Nebraska, to the highest floors on Wall Street are thirsty for advice.
Why?
Because they’re losing money. And not just a little— a lot!
In the past month and a half, trillions of dollars have been wiped clean from market
circulation.
So it’s just natural...
These traders are absolutely desperate to hear how Kyle Dennis managed to pull off a blockbuster month
with nearly half a million bucks in realized gains— all in the midst of this crisis.




The truth is, much of the profits that Kyle has taken this past month are the
results of catalysts that have already popped off.
And many subscribers who are receiving premium insights on Kyle’s have been
lucky enough to take a ride.
Take a look at how some of them did on coronavirus play, INO...



However, it’s not too late to get a piece of this action. Far from it.
To be quite frank, if you ask Kyle Dennis, the game is really just about to begin…
As we close in on a coronavirus vaccine, a handful of biotech stocks specifically targeting a
solution are primed for enormous growth.

The coronavirus stocks that Kyle is watching right now include the following:
AIM, APT, CODX, INO, OPK, MRNA, GILD, and NVAX.
Any day now, one or more of these stocks could explode.
Find out how Kyle plans to potentially put these into play.
Not only are these coronavirus stocks primed for a breakout, the biotech industry
as a whole will undoubtedly benefit from sympathy plays.
The following catalysts Kyle is watching have yet to take off, though you have to
act soon...
FDA Catalyst swings (1-4 week holds):
GILD:
Catalyst Dates: Phase 3 coronavirus data due in April
                                                    Attachment P                                PX 8, 625
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 131 of 157




CLVS:
Catalyst Dates: FDA Approval Date May 15th and Phase 1/2 data due May 29th



SCYX:
Catalyst Dates: Phase 3 data due early second quarter



*** To receive Kyle Dennis’ buy zone, profit zone, and stop zone for these 3 catalysts plays, click here ***
Now is not the time to shrivel up and hide away as a trader.
Be fierce and play this bear market like a bull.
Receive special access to all of Kyle Dennis’ best biotech breakout plays, including a look at a handful of potentially
explosive coronavirus moves that he’s about to jump into.
Join Kyle for his State of the Markets address that’s been going viral across the web.
P.S. You’ll automatically receive a bunch of free stuff Kyle is giving away— just
by attending…
    • Kyle’s trading setup guide, his Biotech Playbook, his Middle-Class Millionaire book,
    and his trading cheat sheet.



                                        A Quick Guide For This Market Environment




“Just because stocks are getting destroyed, that doesn’t mean your account has
to suffer. Today, I want to provide you with my do’s and don’ts for this market
environment.” Continue reading…




                                          AMA: What Are You Trading Right Now?
                                  By Kyle Dennis of Biotech Breakouts




                                                    Attachment P                                      PX 8, 626
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 132 of 157

                                      Markets Are Volatile BUT These Stocks Don’t Care
                                          By Jeff Williams of Penny Pro




                                         Follow These Steps To Stop A Losing Streak
                                         By Nathan Bear of Weekly Money Multiplier




                                                          RagingBull, LLC
                                                62 Calef Hwy. #233, Lee, NH 03861


                               Click Here to stop receiving emails from support@ragingbull.com
                                            Unsubscribe from all RagingBull emails




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of
this website are advised that all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's
particular investment needs or objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their own independent financial
advisors with respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and investigate and
fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no
representation or warranty of any kind, express or implied, is made, including but not limited to any representation or


                                                      Attachment P                                        PX 8, 627
             Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 133 of 157




warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake no
responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current.
Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
securities that may be discussed on this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Raging
Bull manages on behalf of RagingBull.com, LLC.




                                                      Attachment P                                  PX 8, 628
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 134 of 157




                  ATTACHMENT Q




                                                           PX 8, 629
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 135 of 157

You New Benefit of Elite Membership: Jeff Bishop’s Portfolio Accelerator - Round 2!
 From:                    Jeff Bishop <support@ragingbull.com>
 To:
 Date:                    Mon, 06 Apr 2020 15:37:01 -0400




     Hello again Dusty,



     Looks like some crucial information was missing
     from my earlier email. Very sorry about that.
     Let’s try this again...
     As a member of RagingBull’s top tier, I’m delighted
     to make you among the first to enjoy our newest
     service, my Portfolio Accelerator.
     Unlike Anything Else We Offer
     You know my trading services, but they’re only a
     part of my overall approach to building my family’s
     portfolio. I’m always looking for ways to build our
     family’s future generational wealth.
     You’ll find that I approach my Portfolio Accelerator trades very
     differently than you may be used to with my other
     trades. That’s because there’s a big difference
     between trading vs. building a portfolio.
     As a trader, I don’t mind a fairly high degree of risk.
     But for my family portfolio, I am seeking to be
     defensive. I want to take advantage of great
     investment opportunities when I see them, but I’m
     also trying to manage any downside.
     From that thinking and those actions now, I’m
     looking to build a solid, long-term foundation as a
                                                    Attachment Q         PX 8, 630
       Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 136 of 157

base for my family’s future, year after year. And this
is your chance to get inside my mind, see what I'm
thinking and why I do certain things.
Now let’s get to it...
What You Can Expect
Here’s what you’ll get at a subscriber of my Portfolio
Accelerator:


   • A base of 5 stocks (the first is below - and 4
   more will be emailed to you this week!)
   • An email with at least 1 stock that I’m buying

   per month PLUS options plays to turbocharge
   gains
   • Buy/sell alerts via email and SMS (please make

   sure you have your alert settings updated, if needed)
   • Monthly portfolio updates

   • A model stock portfolio

   • Resources such as my Black Book of Trading

   • My RagingBull Investor email newsletter (coming soon!)

   • And monthly videos from me


We’re launching this publicly around April 21, but we
wanted to get you started right away. It’s your due
as a member of RagingBull Elite.


Be sure to let me know what you think of the
service. As always, I’m honored to have you along
for the ride.
Read on below for what I’ve selected as my first
long-term play. Then keep an eye out tomorrow and
each day this week for more!




                                  Attachment Q                    PX 8, 631
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 137 of 157




 [Revealed] Top Stock #1 to Buy in the Recovery
Look at this ridiculous chart. Seriously. Look at it.
Then look at it again.
These are the returns of every company from the
S&P 500 during the first quarter.
                     S&P 500 stocks - 3 month % performance: 3/30/2020
Source: finviz.com

It’s a total blood bath.
The type of downturn that comes along once in a
generation.
Almost everyone on Wall Street is licking their
wounds and racing to cash…
But I’m extremely bullish. I’m looking to shovel cash
with both fists into this selloff.
I’m ready to make a KILLING.
Anyone still on the sidelines will feel like an idiot in a
year.
The old adage goes “Be fearful when others are
greedy, and greedy when others are fearful.”
That’s not bullish enough for me.
There’s blood in the water, and it’s time to feast
before a “rip-your-face-off” rally kicks off.
Stocks haven't traded at these low levels since the
last Presidential election.
And here’s the problem for anyone tiptoeing around
the water. They might never trade this cheaply -
ever again.
If you’re not putting money to work in this market,
you’re going to spend your life regretting it.
Source: finviz.com

A lot of people look at the chart above and see a
                                                Attachment Q             PX 8, 632
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 138 of 157

reason to steer clear of stocks.
Don’t make me shake you by the shoulders.
Pay attention… a number of stocks will fuel the next
boom over the coming decade.
Remember the runs of Amazon, Facebook, and
Alphabet since 2008?
The companies I’m targeting will make their gains
look like a child’s piggy bank by the time this
recovery is over. Today, we’re going to start
unveiling these home run picks.
Smart investors are going to make a fortune when
the economy rebounds.
A big run… A MONSTER run... is likely to happen...
And I want you to be a part of it.
Get Greedy, Stay Greedy
During the March selloff, certain sectors fell by eye-
popping levels.
I love to see pull backs like this. How can you not?
At some point, foolish sellers are just giving away
companies for pennies on the dollar.
Source: finviz.com

The sectors that got punched in the face the hardest
were ones directly exposed to the economic fallout
of COVID-19.
They include banks, airlines, movie production and
theaters, oil and gas (equipment, services, drilling,
exploration, pipelines), resorts and casinos, and
other consumer-focused businesses like retail.
Some of these industries are screwed. Airlines
aren’t coming back yet. Neither will hotels or movie
theaters.
But others are poised for massive rebound. You
have to know what will survive and what will thrive.
Making those calls - that’s my job.
In fact, I’ve already uncovered several sectors that
have started to skyrocket.

                                    Attachment Q                    PX 8, 633
     Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 139 of 157

Now, does that mean I think every stock is a buy?
Heck no!
But I’ve hand-picked some of the hottest investment
opportunities out there — ones that I believe are
deeply undervalued. Ones that will make fat profits
from this feast.
Now is the perfect time to build a long-term portfolio
of companies with an economic moat and staying
power. Right now is the time to go long and build a
freaking fortune.
I want to show you some stocks I believe will be
leaders for decades to come.
These are cornerstone positions in my family
portfolio. I expect them to blow away everything else
in the market. And now is the time for you to get on
board.
This week, I’ll be unveiling my five picks one at a
time.
Today, let’s start with my No. 1 pick for a market
recovery…
Apple Inc. (AAPL)
Everyone knows Apple Inc. (AAPL).
But here’s a brief refresher on why this company is a
winner.
It is one of the world's largest companies.
It has a dominant market share in every category it
operates.
The tech giant has incredible management.
It operates one of the most universally recognized
brands on the planet.
And it’s outperformed after every crisis dating back
to the Dot-Com Bubble.
If it’s not obvious, Apple is one of my favorite
investment ideas right now.
If you don't already know, Apple was founded in
1976 by Steve Jobs, Steve Wozniak, and Ronald
Wayne… and just a few decades later, it became
                                Attachment Q                    PX 8, 634
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 140 of 157

the world's first trillion-dollar company.
The reason?
Innovation.
Consumers flock to its state-of-the-art computers,
mobile devices, as well as software and services.
Look around. You'll see countless consumers using
an iPhone, iPad, Mac, or AirPods.
If you ask around, I’ll bet those same consumers
also use iMessage, iCloud, Mac, iTunes, Apple Pay,
and the app store.
With such strong brand loyalty and name
recognition, Apple has proven its staying power.
Fun fact: Apple is the largest technology company
by revenue, as well as market capitalization at the
time of this writing.
It’s easy to understand why. Just take a look at how
diverse Apple's revenue stream is:

This broad portfolio of products and services makes
the company a perfect long-term buy in an economic
storm.
Read more, right here.



Apple Still Has Growth Potential
Sure, Apple does have some stiff competition out
there.
However, Apple has proven its ability to take market
share and outperform some of the most influential
and innovative companies.
That signals to me Apple is a resilient company and
will continue to grow its brand for years to come.
Source: Strategic   Management Insight
When it comes to due diligence, I like to see how
dominant a company is in its industry.
This allows me to assess its growth potential.
For example, Apple has a majority of U.S. market
                                         Attachment Q               PX 8, 635
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 141 of 157

share in mobile operating systems.
Source: StatCounter   Global Stats
However, its presence in the smartphone market
outside of the U.S. is not so prominent.
In February 2020, Apple had about 26% market
share of the smartphone operating systems
worldwide.
Source: StatCounter   Global Stats
I don’t see this as a weakness.
If Apple can take just a few more percentage points
in the global smartphone market, that would equate
to billions more in revenue and net earnings.
That would pump this stock much… much higher.
How Apple Can Gain Market Share
You see, although Apple dominates with its products
in the U.S., its foreign revenues have been declining
over the years.
The reason this is happening is because of the high
price point on iPhones. The vast majority of mobile
phone sales are under $316, while the average
iPhone costs $758.
However, Apple is showing promise in reducing
costs and maintaining margins.
It plans to roll out its latest iPhone in Spring 2020 —
which should retail around $400.
Apple has also started to slash some prices on its
luxury phones, such as the iPhone 8 and iPhone
X.R.
The company generates a majority of its revenue
from the sale of iPhones (61% of total revenue).
While that operating segment may see a decline this
year, the downturn is largely priced into the stock.
Subscription Services on Fire.

Apple’s subscription services business should
continue to provide strong revenue for the
company.
It grew by 16.5% in fiscal 2019.
                                     Attachment Q                  PX 8, 636
        Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 142 of 157

And even in this environment, App Store, Apple Pay,
Apple Music, and AppleCare should thrive.

This side of the business generated about 18% of
the firm's total sales in fiscal 2019.
Apple Dominates the Wearables Market
Another fast-growing segment for Apple has been
wearables.
Its wearables revenue grew by 44% in fiscal 2019.
The AirPods and Apple Watch have pushed Apple
to be the leader in the wearables market—commanding a
36.5% market share.
Of course, I’m not just looking at Apple’s story and
the headlines to analyze the stock.
I like to look at the long-term chart, then dig deeper
into the company.

The Technical View
I like to look at a stock's price trend before I make
any decision.
Here’s a look at Apple’s weekly chart.

As you can see, the stock is still in a long-term
upward trend.
But recently, coronavirus caused the stock to pull
back from its record high above $320.
There are key areas in which the stock looks
extremely attractive — around the 50-day moving
average and 200-day moving averages on the daily
and weekly charts.
Although these levels do change over time, they
tend to be key support levels.
In other words, investors will step in, buy the stock
and "support" the stock at these prices.
After confirming that Apple has likely reached its
bottom on the technical side, I like to dig into other
                                   Attachment Q                    PX 8, 637
         Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 143 of 157

numbers. So, let’s take a look at the financials to
see how Apple is performing.

Apple: Inside the Books
Apple has a phenomenal management team, and I
believe it does its best to inform and reward
investors.
For example, during the start of the coronavirus
pandemic, Apple was among the first companies,
back on February 17, to announce that it would be
missing its quarterly guidance due to COVID-19
concerns.
Although the company is predicting a decline in its
iPhone sales volume, I believe that it is just a short-
term bump in the road.
You see, analysts at some of the largest investment
banks are still projecting year over year growth in
Apple’s revenues and earnings per share.
Please take the numbers below with a grain of salt. The COVID-19 pandemic is ongoing, and
it's caused a lot of economic pain.
When it comes to conducting due diligence on
investment ideas, it’s beneficial to compare the
numbers to the industry standard. If you look below,
Apple has some relatively attractive values.
For example, look at the price to earnings (P/E) —
one of the most widely used financial ratios out
there.
Apple trades at about 20 times its earnings, which is
below the industry average.
Not only that but if you compare the relative price
performance during one of the worst quarters, Apple
was able to outperform the industry, as well as the
S&P 500.
Moreover, Apple has proven its ability to grow year
over year, according to the profitability metrics
below.
                                                Attachment Q                                PX 8, 638
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 144 of 157



Source: TradeStation

Finally, I want to look to see how the company has
performed in its various categories.
As we can see, Apple did have a year-over-year
decline in iPhone sales, which looks likely to
rebound in 2021 and beyond.
It's been red hot in its wearables, iPad, and services
businesses. I expect that it will continue to see
incredible growth again once the economy
rebounds, and consumers buy new gadgets and
accessories.

Source: 2019   10-K filing
I’ve examined the company’s finances, its trends,
and its market share, and Apple is poised for a big
bounce after the COVID-19 fallout comes to a close.
With the stock sitting at key support levels, it
appears that the bottom is likely here for Apple.
There are a few other reasons why you should buy
Apple stock.
                             Why Apple Now:

       •   Flight to Safety Play
This is a favorite buy among institutional investors.
Pension funds will be a major buyer of stocks over
the coming months. Apple is held in over 121 ETFs.
It is a member of the Dow, S&P 500, and Nasdaq
100. And it is the single largest holding of Berkshire
Hathaway, run by the world’s most famous value
investor Warren Buffett.
       •   Strong Balance Sheet
According to its Q1 2019 earnings report, Apple had
more than $245B in cash on hand. It has plenty of
cash on hand to overcome any temporary disruption
                                      Attachment Q                    PX 8, 639
           Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 145 of 157
it’s currently facing. The company could also deploy
a lot of this money to buy a number of struggling
startups that provide next-generation technologies
and huge upside. In a buyers market, Apple can
deploy capital at will, and could end up getting a
massive bargain when the dust settles.
      •   High Margins on Products and Services
Apple’s price margins are unrivaled in the industry,
and it continues to stack cash as customers pay
high prices for quality and convenience. One of
Apple's shining stars recently has been its
subscription service business, which includes Apple
Pay, AppleCare, and Apple Music.
The firm disclosed last summer that it had a 62.8% profit
margin from its services business.

      • Strong Demand for 5G Should Boost iPhone sales in 2021.


Apple is one of the most innovative companies in
the world. And stands to generate a fortune thanks
to the widespread adoption of 5G across the world.
Analysts at JPMorgan are expecting strong demand
for 5G, as its current forecast for 2021 remains at
208 million units of iPhones sold. Look for Apple to
be among the biggest winners in this category.
      •   Value
The stock is trading 27% off its highs. It pays its
investors a cash dividend of $4.83 per share.


My Long-term Play: Buy Apple Inc. (NASDAQ:
AAPL) at or below $250.00.
Tomorrow, I’ll be unveiling my next pick in my family
portfolio. This company is also prepared to help
make a generational fortune thanks to 5G
technology.
                                                 Attachment Q         PX 8, 640
              Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 146 of 157




Neither Raging Bull nor RagingBull.com, LLC (publisher of Raging Bull) is registered as an
investment adviser nor a broker/dealer with either the U. S. Securities & Exchange
Commission or any state securities regulatory authority. Users of this website are advised that
all information presented on this website is solely for informational purposes, is not intended to
be used as a personalized investment recommendation, and is not attuned to any specific
portfolio or to any user's particular investment needs or objectives. Past performance is NOT
indicative of future results. Furthermore, such information is not to be construed as an offer to
sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for
themselves what specific investments to make or not make and are urged to consult with their
own independent financial advisors with respect to any investment decision. The reader bears
responsibility for his/her own investment research and decisions, should seek the advice of a
qualified securities professional before making any investment, and investigate and fully
understand any and all risks before investing. All opinions, analyses and information included
on this website are based on sources believed to be reliable and written in good faith, but
should be independently verified, and no representation or warranty of any kind, express or
implied, is made, including but not limited to any representation or warranty concerning
accuracy, completeness, correctness, timeliness or appropriateness. In addition, we undertake
no responsibility to notify such opinions, analyses or information or to keep such opinions,
analyses or information current. Also be aware that owners, employees and writers of and for
RagingBull.com, LLC may have long or short positions in securities that may be discussed on
this website or newsletter. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures
from the portfolios Raging Bull manages on behalf of RagingBull.com, LLC.




If you no longer wish to receive our emails, click the link below:

Unsubscribe from this list


62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                       Attachment Q                                  PX 8, 641
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 147 of 157




                  ATTACHMENT R




                                                           PX 8, 642
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 148 of 157




                           Attachment R                    PX 8, 643
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 149 of 157




                           Attachment R                    PX 8, 644
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 150 of 157




                                                                       




                           Attachment R                    PX 8, 645
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 151 of 157




                                                                       




                           Attachment R                    PX 8, 646
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 152 of 157




                   ATTACHMENT S




                                                           PX 8, 647
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 153 of 157




                                                                       




                           Attachment S                    PX 8, 648
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 154 of 157




                                                                       




                           Attachment S                    PX 8, 649
Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 155 of 157




                  ATTACHMENT T




                                                           PX 8, 650
                Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 156 of 157



From:                          Dusty Tyukody
Sent:                          Friday, July 31, 2020 10:56 AM
To:                            BBB Raging Bull
Cc:                            Dusty Tyukody
Subject:                       Re: APPOINTMENT RE: BBB COMPLAINT



Good Morning Justin, based on when this email came in, you move fast. I don’t miss much and so, given that
RB had found a need to fund a BBB Specialist, seems to me I am not the exception to the rule. Just an
observation. Should RB decide to change their business models, they could theoretically make your position
unnecessary.

But, back to my situation: I am pleased Michael, you and I have come to this agreement. I don’t know if that
MC is still good so it would make best sense for you to send the $1K via PayPal using my email address. Once
that reimbursement hits my PayPal account, I will confirm it’s arrival with you via email and you are free to
detach me from RB and all it’s products. Good luck to you Justin. You have a heck of a job to do so blessings
and good luck to you.


Dusty Tyukody




       On Jul 30, 2020, at 4:16 PM, BBB Raging Bull <bbb@ragingbull.com> wrote:

       Dusty,

       Per our conversation earlier today I have taken that proposed resolution to Michael. After some
       discussion I convinced him to accept the offer of issuing a $1,000 refund and remove you from
       all services, and add you to the "Do Not Contact List".

       We currently have a Mastercard on file for you ending in 7681 we will first attempt to issue the
       $1,000 there, if that doesn't work you can send us your Paypal address and we will issue a $1,000
       payment to you.

       At the conclusion of this we have come to a reasonable solution that all parties have agreed to
       and should be marked on the BBB accordingly without prejudice that you spoke with a
       representative and came to a reasonable arrangement.

       Regards,
       Justin
       BBB Specialist
       RagingBull.com

       On Thu, Jul 30, 2020 at 3:07 PM Dusty Tyukody                                    wrote:


                                                       1

                                                  Attachment T                             PX 8, 651
       Case 1:20-cv-03538-GLR Document 9-8 Filed 12/07/20 Page 157 of 157
sorry Justin, I just saw your email. wish I had seen it sooner but I don’t always get on my email
during the afternoon. I am available now thru tonite and will watch my phone and email
faithfully

Dusty Tyukody




       On Jul 30, 2020, at 11:57 AM, BBB Raging Bull <bbb@ragingbull.com> wrote:

       Dusty,

       I will call you at 2 pm today, I look forward to speaking with you then!

       Regards,
       Justin
       BBB Specialist
       RagingBull.com

       On Fri, Jul 24, 2020 at 11:19 AM Dusty Tyukody
       wrote:
        I have received your rebuttal in an email from the NH BBB. I can be available
        for a phone call from a representative of RB next week Tues, Wed or Thurs.
        from 1:30 PM to 3:30 PM EST. Please let me know what day and time works
        best for you. You may contact me at

        Complaint # 16067729




                                               2
                                           Attachment T                             PX 8, 652
